



Exhibit 10.1










 
MASTER PURCHASE AGREEMENT


 
This Master Purchase Agreement ("Agreement") is made and entered into this 28
day of January, 2011 by and among Checkpoint Systems, Inc., a Pennsylvania
corporation ("Checkpoint" and along with each Buyer Local Entity, collectively,
the "Purchasers"), and Shore to Shore, Inc. ("STS Inc."), Shanghai WH Printing
Co. Ltd., Wing Hung (Dongguan) Printing Co., Ltd., Wing Hung Printing Co., Ltd.,
Adapt Identification (China) Garment Accessories Trading Co., Ltd., Lau Shun
Keung aka John Lau, Yeung Mei Kuen, Lau Shun Man, Lau Shun Wah, Howard J. Kurdin
and Lau Wing Ting aka Shirley Lau (collectively, the "Owners"). Certain defined
terms used herein are set forth in Appendix I attached hereto and made a part
hereof.
 
WITNESSETH:
 
WHEREAS, Owners own a retail apparel and footwear product identification
business which designs, manufactures and sells tags and labels, hang tags, price
tickets, printed paper tags, pressure sensitive products, woven labels, leather
and leather-like labels, heat transfer labels and brand protection and EAS
solutions/labels which may or may not contain RFID tags, chips or inlays (the
"Global Business"); and


 
WHEREAS, Owners wish to sell to Purchasers, and Purchasers wish to purchase from
Owners, substantially all of their right, title and interest in and to the
Global Business (subject to certain exclusions and limitations set forth herein
and in the Local Purchase Agreements, as defined below (the "Global Business
Exclusions") pursuant to this Master Purchase Agreement and the related local
purchase agreements ("Local Purchase Agreements") (including the Local Purchase
Agreements, collectively, the "Purchase Agreements"), all as more particularly
described herein; and
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and intending to be legally bound the parties agree
as follows:
 
ARTICLE I
 
ACQUISITION OF GLOBAL BUSINESS


 
1.01           Purchase Agreements.


 
(a)           Local Purchase Agreements. Owners and Purchasers shall enter into
Purchase Agreements necessary for Purchasers collectively to acquire the Global
Business, subject to the Global Business Exclusions. After the date of this
Agreement, to the extent that it becomes apparent to the parties hereto that an
entity that is not a signatory to this Agreement owns an asset that is part of
the Global Business being acquired by Purchasers and therefore needs to be
transferred to a Purchaser; the Owners will cause such entity to join this
Agreement and be bound by its terms, conditions and obligations and become part
of the defined term "Owner." Specifically, with respect to each Owner
transferring assets ("Seller Local Entity"), each such Owner will agree pursuant
to a Local Purchase Agreement and under the laws of the jurisdiction under which
each such Owner is formed or in which the assets to be transferred reside, to
transfer those assets and/or equity interests which are not part of the Global
Business Exclusions owned by such Owner to the respective Purchaser ("Buyer
Local Entity").


 
(b)           Purchase of Assets, Equity and Rights/Assumption of Liabilities.


 
(i)           Purchase and Sale of Global Business. The Owners hereby agree that
upon the closing of the transactions contemplated by this Agreement and each
Local Purchase Agreement, all occurring contemporaneously unless otherwise
agreed by the parties in writing (all closings occurring together shall be
deemed the "Closing"), the Owners shall sell, assign, transfer and deliver to
Purchasers, and Purchasers, as applicable, shall purchase, accept and acquire
from the Owners, substantially all of the assets and properties of the Owners
used in the Global Business, including a level of cash consistent with normal
operating levels, but not limited to, the equity interests in certain Acquired
Entities (as defined in Section 1.01 (b)(iii) hereof) listed on
Schedule1.01(b)(i), except for the Global Business exclusions (collectively, the
"Purchased Assets"). Acquired Entities will include 51% of STS Sri Lanka.

 
1
 
 



 
(ii)           Covenants and Further Assurances. Following the Closing Date,
which is targeted for February28,2011, Purchasers and Owners will fully
cooperate with each other and their respective counsel and accountants in
connection with all steps reasonably necessary to be taken as part of their
respective obligations under this Agreement and each applicable Local Purchase
Agreement.


 
(iii)           Purchase of Equity Interests. To the extent that a Buyer Local
Entity is to acquire the equity interests held by a Seller Local Entity in
another entity (the entity whose equity interests are being acquired may be
referred to herein as the "Acquired Equity"), by transfer thereof, merger or
otherwise, such Seller Local Entity shall:


 
(A)           Contemporaneously with Closing, at the instruction of and on
behalf of the Owners, the Purchaser shall transfer funds in an amount equal to
the sum of the Local Entity Debt and any Prepayment Penalties incurred as a
result of the payment of the Local Entity Debt at Closing, and cause the
Acquired Entity to pay in full all Local Entity Debt and all Prepayment
Penalties pursuant to payoff letters therefor, all in form and content
satisfactory to Purchasers.


 
B)           The Purchase Price shall be reduced by the aggregate amount of all
Local Entity Debt.


 
(iv)           Excluded Assets. To the extent that a Seller Local Entity sells
assets pursuant to a Local Purchase Agreement, such assets shall not include the
following:


 
(A)           the property set forth on a Schedule 1.01(b)(iv) attached thereto;


 
(B)           all inter-company accounts receivables;


 
(C)           the corporate seal, minute books, stock books, tax returns and
other records having to do with the formation of such Seller Local Entity;


 
(D)           all personnel files, workers' compensation files, employee medical
files and other employee books and records pertaining to employees of such
Seller Local Entity who will not become employees of a Purchaser; and


 
(E)           the rights of such Seller Local Entity or any Owner under such
Local Purchase Agreement (collectively, the "Excluded Assets"); and together
with equity interests in any entity not being acquired and/or any Seller Local
Entity not selling assets, and any other rights or assets pertaining to the
Global Business not being transferred hereunder or pursuant to a Local Purchase
Agreement, the "Global Business Exclusions").


 
(v)           Assumption of Liabilities/Excluded Liabilities.
 
(A)           Assumption of Assumed Obligations. To the extent that a Seller
Local Entity sells assets, the Buyer Local Entity shall assume and agree to
accept only the following (collectively, the "Assumed Obligations"):
 
(i)           all trade payables, accounts payable, accrued payroll, accrued
expenses, accrued wages, accrued payroll taxes, accrued vacation pay and other
current liabilities of the Seller Local Entity relating to the Global Business
and included in the calculation of Net Working Capital and other liabilities
reflected on the Financial Statements which Purchaser agrees to assume. (the
"Assumed Liabilities"); and


 
(ii)           the obligations of the Seller Local Entity arising and to be
performed under the Seller Local Entity's contracts, each of which shall be
listed on a Schedule to the Local Purchase Agreement (the "Assumed Contracts").

 
2
 
 



 
(B)           Excluded Liabilities. Purchasers shall assume and be responsible
for no debts, obligations, or liabilities (whether liquidated, un-liquidated,
accrued, absolute, fixed, contingent, ascertained, unascertained, known, unknown
or otherwise) of the Owners, past, present, or future, of any sort whatsoever,
other than the Assumed Obligations, or as otherwise specifically set forth in
this Agreement or in a Local Purchase Agreement. All debts, obligations and
liabilities of the Owners, past, present or future, not expressly assumed by
Purchasers pursuant to a this Agreement or a Local Purchase Agreement (including
all Local Entity Debt, except to the extent the Purchase Price was reduced with
respect to such Local Entity Debt) (collectively, the "Excluded Liabilities")
shall continue to be the sole responsibility of the applicable Owner and each
Owner covenants to perform all of its obligations in connection with the
Excluded Liabilities. For purposes of the transactions contemplated hereunder,
all inter-company payables shall be Excluded Liabilities.


 
(c)           Enforcement of Rights. The parties agree that Checkpoint shall be
entitled to assert and enforce all rights that any Buyer Local Entity may have
under any applicable Local Purchase Agreement and the actions of Checkpoint
shall bind such Buyer Local Entity.
 
(d)           Owners' Representative. Each Owner hereby agrees that John Lau
shall be entitled to act, and shall act, on behalf of each other Owner
individually and all of the other Owners collectively and such actions shall be
binding upon such other Owners.


 
(e)           Representations/Warranties included in Local Purchase Agreements.
The parties agree that the Local Purchase Agreements will contain the following
representations and warranties, as may be modified by agreement of the parties
in each Local Purchase Agreement:
 
(i)           All Local Purchase Agreements shall contain or incorporate by
reference the representations and warranties set forth on Exhibit 1.01(e)(i).


 
(ii)           In the event that the Seller Local Entity is transferring
tangible assets other than real estate to a Buyer Local Entity, then the Local
Purchase Agreement shall also contain or incorporate by reference the
representations and warranties set forth on Exhibit 1.01(e)(ii).


(iii)               In the event that the Seller Local Entity is transferring
contracts to a Buyer Local Entity, then the Local Purchase Agreement shall also
contain or incorporate by reference the representations and warranties set forth
on Exhibit 1.01(e)(iii).
 




 
(iv)           In the event that the Seller Local Entity is transferring
accounts receivable and inventory to a Buyer Local Entity, then the Local
Purchase Agreement shall also contain or incorporate by reference the
representations and warranties set forth on Exhibit 1.01(e)(iv).
 
(v)           In the event that the Seller Local Entity is transferring
intellectual property to a Buyer Local Entity, then the Local Purchase Agreement
shall also contain or incorporate by reference the representations and
warranties set forth on Exhibit 1.01(e)(v).
 
(vi)           In the event that the Seller Local Entity is transferring
employees to a Buyer Local Entity, then the Local Purchase Agreement shall also
contain or incorporate by reference the representations and warranties set forth
on Exhibit 1.01(e)(vi).
 
(vii)           In the event that the Seller Local Entity has one or more
subsidiaries, then the Local Purchase Agreement shall also contain or
incorporate by reference the representations and warranties set forth on Exhibit
1.01 (e (vii).
 
(viii)In the event that the Seller Local Entity is transferring real property
and/or a real property lease to a Buyer Local Entity, then the Local Purchase
Agreement shall also contain or incorporate by reference the representations and
warranties set forth on Exhibit 1.01 (e (viii).

 
3
 
 

 
(ix)           In the event that a Seller Local Entity transfers equity
interests in an Acquired Entity to a Buyer Local Entity, then the Local Purchase
Agreement shall also contain or incorporate by reference the representations and
warranties set forth on Exhibit 1.01(e)(ix).
 


 
(x)           Breaches of Representations and Warranties. Any claims by a Seller
Local Entity or Buyer Local Entity for breaches of representations and
warranties arising from a particular Local Purchase Agreement shall be governed
by and addressed in accordance with the provisions set forth in Section 1.06 and
Article IV below.


 
1.02           Aggregate Purchase Price for Global Business.


 
(a)           Initial Purchase Price. The aggregate purchase price to be paid by
Purchasers to the respective Owners for the Purchased Assets shall be
Sixty-Seven Million Nine Hundred and Fifty Thousand US Dollars (US$67,950,000),
payable in United States Dollars or an equivalent amount in Euros or Hong Kong
Dollars, or a combination thereof payable in cash at closing pursuant to Section
1.02(c) below ("Closing Date Purchase Payment"); plus the amounts payable
pursuant to Section 1.05 below ("Contingent Additional Purchase Price Payments")
as adjusted herein, collectively, the "Purchase Price").


 
(b)
Reduction/Adjustments on Purchase Price.

 
(i)           Payment of Local Entity Debt. Additionally, the applicable Buyer
Local Entity shall, on behalf of the respective Seller Local Entity, pay/escrow
out of the Closing Date Purchase Payment all Local Entity Debt listed on a
Schedule to each Local Purchase Agreement to be paid by a Buyer Local Entity,
with any secured debt to be extinguished pursuant to pay-off letters issued by
the lender therefor in a form acceptable to such lender, the Seller Local
Entity, and the Buyer Local Entity.
 
(ii)           Working Capital Adjustment. The Purchase Price shall be further
subject to adjustment as provided in Section 1.03 below.
 
(c)          Payment of Purchase Price. Purchasers shall pay the Closing Date
Purchase Payment (as adjusted as specifically stated herein) to Owners at
Closing, and Purchasers shall pay the Contingent Additional Purchase Price
Payments to Owners as specified herein, by wire transfer of immediately
available funds to the accounts designated by the Owners' Representative. All
references to dollars herein shall mean United States Dollars or, at the option
of Purchasers in each case upon agreement of the Owners' Representative, an
equivalent amount in Euros or Hong Kong Dollars, or a combination thereof.


 
(d)           Purchase Price Allocation. Purchasers and Owners' Representative
shall agree upon a purchase price allocation for each such local transaction.


 
1.03           Working Capital Adjustments to Purchase Price. The Closing Date
Purchase Payment will be adjusted on the Closing Date by the Closing Date
Working Capital Adjustment (as defined below) ("Adjusted Purchase Price"), and
if applicable, the Adjusted Purchase Price will be further adjusted after the
Closing Date by the Final Net Working Capital Amount (as defined below), based
on the aggregate net working capital of the Global Business as provided in this
Section 1.03.


 
(a)           Target Net Working Capital Amount.
 
(i)           The net working capital worksheet attached hereto as Schedule
1.03(a)(i) sets forth a worksheet showing the method of calculation. The parties
shall agree on the Target Net Working Capital. ("Target Net Working Capital
Amount").


 
(ii)           "Net Working Capital" for the Global Business shall be determined
by the parties in a manner consistent with Schedule 1.03(a)(i). For purposes of
the transactions contemplated hereunder, all inter-company receivables and
inter-company payables involving the parties hereto or from their Affiliates
shall be eliminated and given no force and effect for purposes of this Section
1.03.

 
4
 
 

 


 
(b)           Preparation of Estimated Closing Date Balance Sheet and
Calculation of the Closing Date Working Capital Adjustment. On or immediately
prior to the Closing Date, Owners' Representative shall provide Purchasers with:
(i) an estimated Closing Date balance sheet ("Estimated Closing Date Balance
Sheet"), (ii) an estimated net working capital worksheet ("Estimated Closing
Date Net Working Capital Worksheet"), showing the estimated net working capital
amount ("Estimated Closing Date Net Working Capital Amount"), each estimated as
of the Closing Date and each prepared in a manner consistent with Schedule
1.03(a)(i).
 
(i)           The Closing Date Purchase Payment shall be increased in the event
that the Estimated Closing Date Net Working Capital Amount is greater than the
Target Net Working Capital Amount and, in that event, by an amount equal
thereto.


 
(ii)           The Closing Date Purchase Payment shall be decreased in the event
that the Estimated Closing Date Net Working Capital Amount is less than the
Target Net Working Capital Amount and, in that event, by an amount equal
thereto.
 
(iii)           The adjustment to the Purchase Price under this Section1.03
(b)(i) or Section 1.03(b)(ii) shall be referred to as the "Closing Date Net
Working Capital Adjustment."
 
(c)           Preparation of Proposed Final Net Working Capital Worksheet and
Calculation of Proposed Final Net Working Capital Amount. Within one hundred
twenty (120) days following the Closing Date, Checkpoint will prepare, at the
expense of Checkpoint, (i) an actual Closing Date balance sheet ("Closing Date
Balance Sheet"), (ii) a proposed net working capital worksheet based upon the
Closing Date Balance Sheet ("Proposed Final Net Working Capital Worksheet")
showing the "Proposed Final Net Working Capital Amount", each as of the Closing
Date, and each prepared in a manner consistent with Schedule 1.03(a)(i), and
Checkpoint shall deliver the Closing Date Balance Sheet and the Proposed Final
Net Working Capital Worksheet to Owners' Representative for review.
 
(d)           Review and Approval of Final Net Working Capital Amount. Following
the receipt of the Closing Date Balance Sheet, the Proposed Final Net Working
Capital Worksheet, and the Proposed Final Net Working Capital Amount by the
Owners' Representative, the Owners' Representative shall have a period of thirty
(30) days to review the Closing Date Balance Sheet, the Proposed Final Net
Working Capital Worksheet and the calculation of Proposed Final Net Working
Capital Amount ("Review Period"). During the Review Period, Owners'
Representative and his accountants will have the right to review the work papers
of Checkpoint and any other documents, books, and records utilized in the
preparation of the Closing Date Balance Sheet and the Proposed Final Net Working
Capital Worksheet.
 
(i)           Agreement With Proposed Final Net Working Capital Amount. If
Owners' Representative agrees with the calculation of the Proposed Final Net
Working Capital Amount as set forth on the Proposed Final Net Working Capital
Worksheet prepared by Checkpoint, Owners' Representative shall notify Checkpoint
in writing before the expiration of the Review Period. Upon Checkpoint's receipt
of such notice, the Adjusted Purchase Price shall be adjusted further in
accordance with Section 1.03(e). In such event, the Proposed Final Net Working
Capital Worksheet provided by Checkpoint shall be deemed to be the "Final Net
Working Capital Worksheet", and shall be attached to this Agreement as Schedule
1.03(d).


 
(ii)           Disagreement With Proposed Final Net Working Capital Amount. If
the Owners' Representative disagrees with the calculation of the Proposed Final
Net Working Capital Amount as set forth on the Proposed Final Net Working
Capital Worksheet, Owners' Representative shall submit a notice of objection
("Notice of Objection") to Checkpoint in writing before the expiration of the
Review Period. The Notice of Objection shall specifically identify any disputed
items ("Disputed Items"). If the Owners' Representative does not submit a Notice
of Objection to Checkpoint before the expiration of the Review Period,
Checkpoint's calculation of Proposed Final Net Working Capital Amount shall be
binding against the Owners and the Adjusted Purchase Price shall be adjusted
further in accordance with Section 1.03(e). In such event, the Proposed Final
Net Working Capital Worksheet provided by Checkpoint shall be deemed to be the
"Final Net Working Capital Worksheet", and shall be attached to this Agreement
as Schedule 1.03(d).

 
5
 
 



 
(A)           Good Faith Efforts to Resolve Disputed Items. During the thirty
(30) day period following the delivery of a Notice of Objection, Owners'
Representative and Checkpoint shall use good faith efforts to reach agreement on
the Disputed Items in order to determine the "Final Net Working Capital Amount".
In the event that Checkpoint and Owners' Representative are unable to reach an
agreement on the Disputed Items and a binding Final Net Working Capital Amount
at the conclusion of such period, the Disputed Items which have not been
resolved by the parties shall be promptly referred to KPMG LLP ("Independent
Accountant") who shall determine the Final Net Working Capital Amount after
resolution of the remaining Disputed Items. In the event that the Independent
Accountant shall resign or be unable to act, such Independent Accountant shall
select a successor Independent Accountant within fifteen (15) days thereafter.
The costs and expenses of the Independent Accountant, and the cost of the
selection of a successor Independent Accountant, if applicable, shall be paid
one-half by the Purchasers jointly and severally and one-half by the Owners
jointly and severally.


 
(B)           Review by Independent Accountant. The Independent Accountant shall
be directed to render a written report only on the Disputed Items within thirty
(30) days following the referral of the Disputed Items to the Independent
Accountant. The Independent Account shall act as an arbitrator and not as an
auditor and shall decide only those issues relating to the Disputed Items which
have not been resolved by the parties. The report shall be submitted to
Checkpoint and to Owners' Representative. In reaching a decision on each
unresolved Disputed Item, the Independent Accountant shall be expressly limited
to the selection of either the Owners' or the Purchasers' position on such
Disputed Item. Upon reaching a determination with respect to each of the
unresolved Disputed Items, the Independent Accountant shall prepare a Final Net
Working Capital Worksheet and shall calculate the Final Net Working Capital
Amount based thereon, as amended by the determination of the unresolved Disputed
Items by the Independent Accountant. The Final Net Working Capital Worksheet, as
amended, shall be attached to this Agreement as Schedule 1.03(d). The
calculation of the Final Net Working Capital Amount by the Independent
Accountant shall be final and binding on the parties.


 
(e)           Adjustment to Purchase Price for Final Net Working Capital Amount.
Within ten (10) days after the final determination of the Final Net Working
Capital Amount in accordance with Section 1.03(d) the Adjusted Purchase Price
shall be adjusted further as follows:


 
(i)           If the Closing Date Net Working Capital Amount is greater than the
Final Net Working Capital Amount ("Final Working Capital Purchase Price
Adjustment Due To Purchasers"), Owners shall pay Purchasers an amount equal to
the Final Working Capital Purchase Price Adjustment Due To Purchasers. In the
event Owners do not pay such deficiency to Purchaser within such ten (10) day
period, interest at a rate equal to eight percent (8%) per annum shall accrue on
the unpaid balance from the due date of such payment.
 
(ii)           If the Closing Date Net Working Capital Amount is less than the
Final Net
 
Working Capital Amount ("Final Working Capital Purchase Price Adjustment Due To
Owners"), Purchasers shall pay to Owners an amount equal to the Final Working
Capital Purchase Price Adjustment Due To Owners. In the event Purchasers do not
pay such deficiency to Owners within such ten (10) day period, interest at a
rate equal to eight percent (8%) per annum shall accrue on the unpaid balance
from the due date of such payment.

 
6
 
 



 
1.04           Escrow Agreement.


 
(a)           Escrow. Owners and Purchasers shall enter into an Escrow Agreement
at the Closing in the form attached as Exhibit 1.04(a) ("Escrow Agreement").


 
(i)           Escrowed Funds. Out of the Closing Date Purchase Payment,
Purchasers shall deposit in escrow with HSBC ("Escrow Agent"):
 
(A)           Seven Million Dollars  (US$7,000,000.00)(the "General Escrowed
Funds"), in immediately available funds for the general obligations of the
Owners set forth hereunder, for the obligations of the Seller Local Entities
under the Local Purchase Agreements, and for any other purposes set forth in the
Escrow Agreement; to be released upon each of: (I) the making of the Final
Working Capital Purchase Price Adjustment in accordance with Section 1.03 (e);
and (II) the expiration of the Escrow Term as defined in the Escrow Agreement
(18 months following Closing); provided, however, that subject to the provisions
of Section 1.06(b) hereof, the Escrowed Funds shall not be the limit of Owners'
obligations hereunder or under the Local Purchase Agreements, and


 
(B)           Five Million Dollars (US$5,000,000) (the "Production Centre Funds"
and, together with the General Escrowed Funds, the Escrowed Funds") in
immediately available funds to be released upon the completion of the Wing Hung
Production Centre transfer of assets, the receipt of all required local permits
and licenses, and as such assets become fully operational at the production
capacity to support the acquired Global Business.


 
(C)           With respect to those Purchased Assets that are intended to be
transferred at Closing but cannot be accomplished in that timeframe or the
accomplishment of certain actions or results as contemplated herein that must be
obtained post-Closing ("Post-Closing Transfers/Actions"), the parties will work
together to create a plan and timeline for completing/obtaining such
Post-Closing Transfers/Actions and, if material to the Global Business, will
agree on a commercially reasonable escrow amount to secure the performance of
Owners required in connection therewith.


 
(ii)           Interest on the Escrowed Funds. The Escrowed Funds shall earn
interest in accordance with the Escrow Agreement. Any interest earned on the
Escrowed Funds not otherwise distributed in accordance with this Agreement and
the Escrow Agreement shall be paid to Owners upon the expiration of the Escrow
Term, except with respect to any portion of the Escrowed Funds that are payable
to Purchasers pursuant to the terms of this Agreement and the Escrow Agreement,
in which case interest on such portion of the Escrowed Funds shall be payable to
the Purchasers.


 
(b)           Outstanding Amounts upon Expiration of the Escrow Term. Upon the
expiration of the Escrow Term, any remaining amounts of the Escrowed Funds (plus
the interest thereon) less any pending or outstanding claims against the
Escrowed Funds timely made by Purchasers in accordance with the terms of this
Agreement and the Escrow Agreement shall be distributed to Owners. Any amounts
representing outstanding claims of Purchasers against the Escrowed Funds, shall
remain in escrow until such time as such claims are finally determined and/or
settled upon the mutual written agreement of Purchasers and Owners.


 
1.05           Contingent Additional Purchase Price Payments.


 
(a)           EBITDA Based Contingent Payment.
 
(i)           Defined Terms:


 
(A)           "EBITDA" - The EBITDA for the Global Business will be calculated
in a manner consistent with Schedule 1.05(a)(i)(A).

 
7
 
 



 
(B)           "EBITDA Target" - US$9,650,000


 
(ii)           EBITDA Payment. In the event that the EBITDA for the calendar
year ending December 31, 2010 as set forth in the financial statements for the
Global Business ("2010 EBITDA") is within 2% or equals the EBITDA Target,
Purchasers shall pay Owners US$6,250,000 ("EBITDA Payment").


 
(iii)           Adjusted EBITDA Payment. In the event that the 2010 EBITDA
varies from the EBITDA Target, then Purchasers shall make a maximum payment of
US$12,500,000 to Owners calculated in a manner set forth in the table below
("Adjusted EBITDA Payment"):
 



 
% EBITDA ACHIEVED
EBITDA
EBITDA PAYMENT
 
110%
10,615,000
12,500,000
MAXIMUM
108%
10,422,000
10,938,000
RANGE
106%
10,229,000
9,375,000
 
104%
10,036,000
7,813,000
         
102%
9,843,000
6,250,000
NEUTRAL
100%
9,650,000
6,250,000
 
98%
9,457,000
6,250,000
         
96%
9,264,000
4,688,000
MINIMUM
94%
9,071,000
3,125,000
RANGE
92%
8,878,000
1,563,000
 
90%
8,685,000
0



 
(iv)           Within one hundred twenty (120) following the Closing Date,
Checkpoint will prepare, at the expense of Checkpoint, an EBITDA adjustment
statement based upon the financial statements for calendar year ending
December31,2010(the "December2010Financials") ("EBITDA Adjustment Statement")
which will set forth the 2010 EBITDA and a calculation of the Adjusted EBITDA
Payment. Checkpoint shall provide Owners' Representative the EBITDA Adjustment
Statement within thirty (30) days of receipt of the December 2010 Financials and
it shall be subject to review and verification by the Owners' Representative.
The Owners shall be deemed to have accepted as final the EBITDA Adjustment
Statement unless, within thirty (30) days after the date of delivery of the
EBITDA Adjustment Statement to the Owners' Representative, the Owners'
Representative gives written notice of objection to Checkpoint to any item
thereon, which objection shall specify in reasonable detail the basis for such
objection, in which case Checkpoint and the Owners' Representative shall attempt
in good faith to resolve such dispute as promptly as possible. If a final
resolution thereof is not obtained within thirty (30) days after the date of
delivery of the Owners' Representative's objections to Checkpoint the parties
will engage the Independent Accountant to resolve any remaining differences
concerning such calculations. The Independent Accountant's resolution shall be
final and binding on the parties. The fees and expenses of the Independent
Accountant shall be borne one-half by the Purchasers jointly and severally, and
one-half by the Owners jointly and severally.

 
8
 
 



 
(v)           Purchasers shall pay Owners the Adjusted EBITDA Payment determined
to be due to Owners not later than ten (10) business days after the
determination thereof becomes final.


 
(vi)           Owners' right to receive the EBITDA Payment or the Adjusted
EBITDA Payment, as the case may be in accordance with this Section 1.05(a),
shall survive the Closing and the Closing Date and shall be enforceable from and
after the Closing Date against Purchasers.


 
(vii)           The Owners represent and warrant that the Global Business has
been operated in the calendar year 2010 in the ordinary course. From the date
hereof to the Closing Date, the Owners covenant that they will operate the
Global Business in the ordinary course without any extraordinary measures
(including, without limitation, with respect to liabilities and debt, working
capital, and reserve accounts) in anticipation of Closing, except as agreed upon
by the parties in advance.
 
(b)           Business Migration Contingent Purchase Price. In consideration for
the successful migration over the twenty-four (24) month period following
Closing ("Migration Period") of revenue from the transfer of the STS Bangladesh
Business (as defined below) to the designated Purchaser ("Migrated Bangladesh
Revenue"), Purchasers agree to pay to the Owner designated by the Owners'
Representative $6,250,000 as set forth below:
 
(i)           For purposes of this Section 1.05(b), the "STS Bangladesh
Business" shall mean: business booked by the designated Purchaser to be sold to
the corporate customers listed in Schedule 1.05(b) attached hereto.
 
(ii)           Within thirty (30) days after the complete providing of
accreditation opportunities for all customer accreditations to the designated
Purchaser and delivery of contact lists for all vendors/factories, historical
records of products and pricing, and technical product specifications and
pricing related to the STS Bangladesh Business Purchasers will pay Owners
$1,875,000, and


 
(iii)           When the Purchasers have booked as revenue $5,000,000 of
Migrated Bangladesh Revenue for any trailing twelve (12) month period within the
Migration Period, Purchasers will pay Owners $2,187,500, and


 
(iv)           When the Purchasers have booked as revenue an additional
$3,000,000 (for an aggregate of $8,000,000) of Migrated Bangladesh Revenue for
any trailing twelve (12) month period within the Migration Period, Purchasers
will pay Owners an additional $2,187,500.


 
(v)           Within sixty (60) days following the end of the Migration Period,
Checkpoint shall provide the Owners' Representative a Migration Statement
setting forth the Migrated Bangladesh Revenue and the associated payments earned
pursuant to this Section 1.05(b) (collectively, the "Migration Payment"), and it
shall be subject to review and verification by the Owners' Representative. The
Owners shall be deemed to have accepted as final the Migration Statement unless,
within thirty (30) days after the date of delivery of the Migration Statement to
Owners' Representative, the Owners' Representative gives written notice of
objection to Checkpoint, which objection shall specify in reasonable detail the
basis for such objection, in which case Checkpoint and Owners' Representative
shall attempt in good faith to resolve such dispute as promptly as possible. If
a final resolution thereof is not obtained within thirty (30) days after the
date of delivery of Owners' Representative's objection to Checkpoint the parties
will engage the Independent Accountant, who shall resolve any remaining
differences concerning such calculations. The Independent Accountant's
resolution shall be final and binding on the parties. The fees and expenses of
the Independent Accountant shall be borne one-half by the Purchasers jointly and
severally, and one-half by the Owners jointly and severally.

 
9
 
 



 
(vi)           Purchasers shall pay Owners the Migration Payment determined to
be due not later than ten (10) business days after the determination thereof
becomes final.


 
(vii)  
Owners right to receive the Migration Payment, as outlined above, shall survive
the Closing and the Closing Date and shall be enforceable from and after the
Closing Date against Purchaser.

 


 
(viii)  
The Purchaser will use their commercially reasonable efforts to qualify for
accreditation of the facility through obtaining GMI, ISO-14000, ISO-9001,
SA8000, and FSC certification, passing key customers' audit, and providing full
range of product type of printed paper tags, woven label, printed fabric label
and heat transfer (collectively "Accreditation") within the eight (8) month
period following Closing ("Accreditation Period").



 
(ix)           In the event that Purchaser does not achieve Accreditation within
the Accreditation Period, then Purchaser will pay to Owner one-half of each of
the payments due in Sections 1.05(b)(iii) and 1.05(b)(iv) within thirty (30)
days following the end of the Accreditation Period ("Non-Accreditation
Payments"). In the event Purchaser is required to make the Non-Accreditation
Payments, the amounts due pursuant to Sections 1.05 (b)(iii) and 1.05(b)(iv)
will be reduced to reflect such payments (i.e. halved).


 
1.06           Indemnification.


 
(a)           Owners' Indemnification. Owners jointly and severally agree to
indemnify, defend and hold harmless Purchasers that are signatories to a Local
Purchase Agreement ("Purchaser's Indemnitees") from and against any and all
Losses (as defined in Section 1.06(e) below) imposed on, asserted against or
incurred by Purchaser's Indemnitees which arise out of, in connection with,
result from or are incident to any of the following:


 
(i)           any breach of any representation or warranty of an Owner made in
this Agreement or in any Local Purchase Agreement or in any Schedule hereto or
thereto or in any of the other ancillary documents to be executed and delivered
to Purchasers by an Owner in connection with the acquisition of the Purchased
Assets;


 
(ii)           Owners indemnification obligations pursuant to Section 2.07
hereof; and


 
(iii)           any breach or failure to perform any obligation, covenant or
agreement of any Owner in this Agreement or in any Local Purchase Agreement or
in any other ancillary documents to be executed and delivered to Purchasers by
an Owner in connection with the acquisition of the Purchased Assets.


 
(b)           Limitations on Owners' Indemnification.


 
(i)           Basket; Cap. Except as otherwise provided in Subsections
1.06(b)(ii) and (iii), the indemnification obligations of Owners provided for in
Section 1.06(a) shall:


 
(A)           not require Owners to indemnify Purchaser's Indemnitees for Losses
incurred by Purchaser's Indemnitees under this Section 1.06until the aggregate
amount of such Losses exceeds Five Hundred Thousand Dollars ($500,000.00)
("Owners' Basket"), in which event the aggregate amount of such Losses are
deemed to be material and Purchaser's Indemnitees may claim indemnification for
all of such Losses in excess of the Owners' Basket; and


 
(B)           not exceed in the aggregate Eight Million Dollars ($8,000,000.00)
("Cap");
 
(ii)           Exceptions to Owners' Basket. The Owners' Basket shall not apply
to breaches of the following representations and warranties contained in the
Local Purchase Agreements: Authority, Enforceability, Noncontravention, Title to
Assets, Accounts Receivable, Inventory, Taxes, Environmental, and Benefit Plans.
Notwithstanding anything to the contrary herein or in any Local Purchase
Agreement, the Owners' Basket shall not apply to any non-performance or
non-payment of. (a) any covenant of an Owner to make a payment as required
hereunder, (b) any covenant in which an Owner willfully does not perform, and
(c) any brokerage fees owed by an Owner.

 
10
 
 



 
(iii)           Exceptions to Cap. The Cap shall not apply to breaches of the
following representations and warranties contained in the Local Purchase
Agreements: Authority, Enforceability, Noncontravention, Title to Assets,
Accounts Receivable, Inventory, Taxes, Environmental and Benefit Plans.


 
(iv)           Survival of Obligations. The obligations of the Owners pursuant
to Sections 1.06(a) and 1.06(b) shall survive the Closing for the period set
forth in Section 4.01(a) hereof.


 
(v)           Source of Indemnity Funds. With respect to Losses asserted by
Purchaser's Indemnitees for which indemnification is required of Owners,
Purchaser's Indemnitees shall first assert their right to payment against any
insurance policy in effect at such time covering such Losses.
 
(c)           Purchaser's Indemnification. Purchasers that are signatories to a
Local Purchase Agreement jointly and severally agree to indemnify, defend and
hold harmless Owners from and against any and all Losses imposed on, asserted
against or incurred by Owners which arise out of, in connection with, result
from or are incident to any breach of any representation or warranty,
Purchasers' indemnification obligation under Section 2.07 hereof, or failure to
perform any obligation, covenant or agreement of Purchasers in this Agreement or
in any Local Purchase Agreement or in any Schedule hereto or thereto or in any
of the other ancillary documents to be executed and delivered to Owners by
Purchasers in connection with the acquisition of the Purchased Assets.
 
(d)           Claim for Indemnification. Any party seeking indemnification under
the provisions of this Agreement, within ninety (90) days of the time it
discovers that it has a claim against another party ("Inter-Party Claim") or
promptly upon receipt of written notice of any claim or the service of a summons
or other initial legal process upon it in any action instituted against it which
relates to this Agreement ("Third-Party Claim"), shall give written notice of
such claim, or the commencement of such action, to the party from whom
indemnification will be sought hereunder.
 
(i)           Third-Party Claim. In the event of a Third-Party Claim, the
Tendering Party shall tender the defense of such Third Party Claim to the
Non-Tendering Party. The Non-Tendering Party shall, within ten (10) Business
Days of the receipt thereof, inform the Tendering Party in writing that the
Non-Tendering Party will either accept or reject the tender of the defense of
such Third Party Claim as set forth below.


 
(A)           Accept the Tender of the Defense Without a Reservation of Rights.
If the Non-Tendering Party agrees that the Third Party Claim is a Proper Claim,
the Non-Tendering Party shall accept the tender of the defense without a
reservation of rights. In such an event the Non-Tendering Party shall control
all aspects of the defense of such Third Party Claim and shall defend, indemnify
and hold harmless the Tendering Party in accordance with this Section 1.06.
 
(B)           Accept the Tender of the Defense With a Reservation of Rights. If
the Non-Tendering Party questions whether the Third Party Claim is a Proper
Claim, the Non-Tendering Party may accept the tender of the defense with a
reservation of rights. In such an event, the Non-Tendering Party shall submit
such Third Party Claim to arbitration promptly in order to determine whether it
is a Proper Claim. While the arbitration is pending, the Non-Tendering Party
shall control all aspects of the defense of such Third Party Claim. If the
decision of the arbitrator(s) is that such Third Party Claim is:
 
(i)           a Proper Claim, and the Third Party Claim is still pending, the
Non-Tendering Party shall continue the defense of such Third Party Claim and
shall defend, indemnify and hold harmless the Tendering Party in accordance with
this Section 1.06;
 
(ii)           a Proper Claim, but the Third Party Claim has already been
concluded, the Non-Tendering Party shall indemnify and hold harmless the
Tendering Party in accordance with this Section 1.06;

 
11
 
 



 
(iii)           an Improper Claim, and the Third Party Claim is still pending,
the Non-Tendering Party shall transfer the control of all aspects of the defense
of such Third Party Claim immediately to the Tendering Party; (In such an event,
the Tendering Party shall assume the control of all aspects of the defense of
such Third Party Claim immediately and shall reimburse the Non-Tendering Party
for all costs and expenses (including, but . not limited to, reasonable
attorneys fees and related disbursements of such attorneys) incurred by the
Non-Tendering Party in the defense of such Third Party Claim); or
 
(iv)           an Improper Claim, but the Third Party Claim has already been
concluded, the Tendering Party shall reimburse the Non-Tendering Party for all
costs and expenses (including, but not limited to, reasonable attorneys fees and
related disbursements of such attorneys) incurred by the Non-Tendering Party in
the defense of such Third Party Claim, and shall reimburse the Non-Tendering
Party for all amounts paid by the Non-Tendering Party for any judgments or
settlements relating to such Third Party Claim, provided any negotiated
settlement shall have been approved by the Tendering Party which approval shall
not be unreasonably withheld, delayed or conditioned.


 
(C)           Reject the Tender of the Defense. If the Non-Tendering Party
decides that the Third Party Claim is an Improper Claim, the Non-Tendering Party
may reject the tender of the defense. In such an event, the Non-Tendering Party
shall submit such Third Party Claim to arbitration immediately in order
determine whether it is a Proper Claim. While the arbitration is pending, the
Tendering Party shall control all aspects of the defense of such Third Party
Claim. If the decision of the arbitrator(s) is that such Third Party Claim is:


 
(i)           a Proper Claim, and the Third Party Claim is still pending, the
Tendering Party shall transfer the control of all aspects of the defense of such
Third Party Claim immediately to the Non-Tendering Party; (In such an event, the
Non-Tendering Party shall assume the control of all aspects of the defense of
such Third Party Claim immediately and shall reimburse the Tendering Party for
all costs and expenses (including, but not limited to, reasonable attorneys fees
and related disbursements of such attorneys) incurred by the Tendering Party in
the defense of such Third Party Claim and shall defend, indemnify and hold
harmless the Tendering Party in accordance with this Section 1.06);


 
(ii)           a Proper Claim, but the Third Party Claim has already been
concluded, the Non-Tendering Party shall indemnify and hold harmless the
Tendering Party in accordance with this Section 1.06;


 
(iii)           an Improper Claim, and the Third Party Claim is still pending,
the Tendering Party shall continue to control all aspects of the defense of such
Third Party Claim; or


 
(iv)           an Improper Claim, but the Third Party Claim has already been
concluded, the Tendering Party shall bear all losses incurred by the Tendering
Party relating to such Third Party Claim.
 
For purposes of this Section 1.06(a), if upon receipt of notice of a Third Party
Claim the Non-Tendering Party fails to timely give notice of its intention to
accept the tender of defense (either with or without a reservation of rights),
then the Non-Tendering Party shall be considered as having rejected the defense
of the Third Party Claim and the procedures under this Section 1.06(d)(i)(C)
shall be followed.


 
(ii)           Inter-Party Claim. In the event of an Inter-Party Claim, the
Indemnifying Party shall, within thirty days of the receipt of the claim for
indemnification, send written notice to the Indemnified Party indicating whether
the claim is disputed. If the claim is disputed, the Indemnifying Party shall
submit the matter to arbitration in order to determine if it is a Proper Claim
and, if it is a Proper Claim, to determine the amount of such claim. To the
extent that the arbitrator(s) or applicable court rules that a Inter-Party Claim
is a Proper Claim and/or to the extent that a Inter-Party Claim is not disputed,
the Indemnifying Party shall promptly indemnify the Indemnified Party in
accordance with this Section 1.06 and the Indemnified Party shall be entitled to
set-off against any amounts owed to the Indemnifying Party.

 
12
 
 



 
(e)           Definition of "Loss." As used in this Section 1.06, the term
"Loss" or "Losses" means the amount of any and all claims, liabilities,
obligations, demands, damages, losses, costs, expenses (including reasonable
attorneys' fees and disbursements of counsel), fines, penalties, judgments and
amounts paid in settlement incurred or sustained by a party entitled to
indemnification hereunder (provided such settlement is permitted or authorized
under the other terms of this Section 1.06).


 
(f)  
Exclusive Remedy. The remedies for indemnification provided for in this Section
1.06 shall be the exclusive remedy of the parties hereto and their respective
successors or assigns in respect of any claims for breach of this Agreement or
any related agreement and shall be exclusive of any remedy conferred by law or
equity upon any party thereto; provided, however, that this Section 1.06 shall
not apply to Losses resulting from fraud.

 
ARTICLE II


 
COVENANTS


 
2.01           Payment of Transaction Expenses. Except as otherwise provided in
this Agreement, Purchasers and Owners will each bear their own respective costs
and expenses, including, without limitation, legal counsel and accountants' fees
and expenses, in connection with the preparation and negotiation of this
Agreement and the transactions contemplated by this Agreement and the Local
Purchase Agreements.


 
2.02           Payment of Brokers. Each of the parties hereto covenants and
agrees to pay all fees, commissions, costs and expenses relating to such party's
use of any broker, finder, financial adviser, agent or other person in
connection with this Agreement or any Local Purchase Agreement, or the
transactions contemplated by this Agreement or any Local Purchase Agreement.


 
2.03           Employees.


 
(a)          Except for the employees of a Seller Local Entity who shall remain
employees of such Seller Local Entity (the "Retained Employees") as set forth on
a Schedule to each Local Purchase Agreement, as of Closing, Purchasers shall
offer at-will employment to all persons who are employees of the Global Business
at such time (the "Continuing Employees"). Each Owner shall attach a list of all
Continuing Employees, their rate of compensation, job title and
exempt/non-exempt status. It is Purchasers' present intention to retain the
employment of those individuals listed on Schedule 2.03(a).
 
(b)           Purchasers will evaluate all of each Owners' bonus and other
compensation plans generally applicable to the Continuing Employees as of the
date of this Agreement and from and after the Closing Date, Purchasers shall
provide bonus and/or other compensation plans substantially similar to those
provided to other similarly situated employees employed by Purchasers. On or
prior to Closing, Owners shall pay all bonus or other amounts (other than
severance) due employees of each Seller Local Entity as of the date of Closing
or in the alternative, Owners may accrue such payments due as part of the Final
Net Working Capital Amount with a corresponding reduction of the applicable
Local Purchase Agreement purchase price. Additionally, Owners shall pay all
severance amounts due employees of each Seller Local Entity triggered by the
transactions consummated at Closing prior to Closing or, in the alternative,
Owners may accrue such severance payments due as part of the Final Net Working
Capital Amount. Purchasers jointly and severally agree to pay all bonus,
severance or other amounts accrued as part of the Final Net Working Capital
Amount to the applicable employees at the end of the applicable bonus period or
otherwise when due in accordance with historical practices of the Global
Business.
 
(c)           Except for wages, bonuses, vacation pay and sick pay assumed
pursuant to thisAgreement, or as expressly contemplated by this Agreement,
Purchaser shall assume no liability for any agreements, arrangements, Plans,
commitments, policies or understandings of any kind relating to employment,
compensation or benefits for the present or former employees of the Global
Business for all employment prior to the Closing Date. The parties agree that no
employee shall be entitled to any third party beneficiary status by virtue of
this Section 2.03(c). Nothing in this Agreement shall obligate Purchaser to
employ a Continuing Employee for any specified of minimum period of time, and
nothing in this Agreement shall constitute a limitation on the right of
Purchaser to terminate any Continuing Employee at will, subject to any
applicable Laws and other legal requirements.

 
13
 
 

 


 
(d)           Purchasers and the applicable Owner shall mutually agree on the
timing and content of any notification or discussions with such Owners'
Employees or any other parties and/or representatives of the Employees with
respect to the transactions contemplated by this Agreement.


 
2.04           Public Announcements. Except as otherwise required under any
applicable Laws, stock exchange authority or securities regulations, none of the
parties to this Agreement shall make any public announcement relating to the
transactions contemplated by this Agreement, without the prior written consent
of the other party which consent shall not be unreasonably withheld.


 
2.05           Confidentiality. Following Closing, except for disclosure to
their or its accountants, attorneys and other such professional representatives
and as otherwise required by law, Owners shall keep confidential and shall not
disclose to any person, corporation, firm or entity, any confidential,
proprietary and/or financial information (including the Financial Statements)
concerning any Owner, or the economic terms of this Agreement.


 
2.06           Additional Insured Status. Owners shall cause Checkpoint (and any
other Affiliates of Checkpoint as designated in writing to Owners'
Representative by Checkpoint) to be an additional insured under all commercial
liability policies of Owners covering or related to the operation of such Owner
prior to Closing. At Closing, Owners' Representative shall deliver to Purchasers
a certificate of insurance or other evidence showing the applicable Purchasers
as an additional insured in a form reasonably satisfactory to Checkpoint and at
Checkpoint's cost to the extent of any additional premium required.


 
2.07           Creditors/Bulk Sales and Similar Laws. The parties hereto waive
compliance with the provisions of all bulk sales laws including, without
limitation, the bulk transfer provisions of the Uniform Commercial Code (or
equivalent thereof, if applicable) of any country, state or territory or any
similar statute, if and to the extent applicable to the transactions
contemplated by this Agreement or a Local Purchase Agreement. Owners agree to
indemnify, defend and hold harmless Purchasers in accordance with Section 1.06
of this Agreement from all Losses which Purchaser's Indemnities may suffer or
incur by virtue of Owners' failure to pay the amounts that constitute Excluded
Liabilities under the Local Purchase Agreements. Purchasers agree to indemnify,
defend and hold harmless Owners in accordance with Section 1.06 of this
Agreement from all Losses which any Owner may suffer or incur by virtue of
Purchasers' failure to pay or perform any Assumed Obligations.


 
2.08           Post-Closing Financial Statement Deliveries by Owners.Within
thirty (30) days following the Closing Date, Owners, at Purchaser's sole
expense, will cause the delivery to Purchaser of the following:


 
(a)           un-audited statements of income and statements of cash flows for
all of the components of the Global Business for the year ended December 31,
2010 for the entities listed on Schedule 2.08(a) (i.e. every Seller Local Entity
and Acquired Entity other than the Wing Hung selling entities); and


 
(b)           an un-audited balance sheet for each Seller Local Entity and
Acquired Entity as at December 31, 2010 for the entities listed on Schedule
2.08(a) (i.e. every Seller Local Entity and Acquired Entity other than the Wing
Hung selling entities).
 
ARTICLE III


 
CONDITIONS PRECEDENT/DELIVERIES AT CLOSING


 
3.01           Conditions Precedent/Deliveries by Owners at Closing. All of the
obligations of Purchasers under this Agreement are subject to the fulfillment
prior to or at Closing of each of the following conditions (and as to agreements
listed below, Owners agree to execute, or cause the execution of, such
agreements in the form agreed upon by the parties), any one or more of which may
be waived in writing by Purchasers:
 
(a)           Each Owner shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to Closing;

 
14
 
 

 


 
(b)           Each Seller Local Entity shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by it prior to Closing;


 
(c)           Purchasers shall have been provided access to Owners' personnel
and records in order for Purchasers to complete its due diligence to its
satisfaction;
(d)          No federal, state or local governmental unit, agency, body or
authority with competent jurisdiction over the subject matter shall have given
official written notice of its intention to institute proceedings to prohibit
the transactions contemplated by this Agreement, or which would interfere with
the use of the Purchased Assets or the operation of the Global Business;
 
(e)           Evidence that all consents necessary in connection with this
transaction have been obtained (which shall consist of the original copies of
all consents required to be obtained in writing and a certificate from Owners
stating that all other consents have been obtained);


 
(f)           John Lau and Howard Kurdin shall have entered into Non-Competition
Agreements, a form of which is attached hereto as Exhibit 3.01(f);
 
(g)           Employment and Noncompetition Agreements shall have been entered
into by a Purchaser and the following employees, in substantially the form
mutually acceptable to the Purchaser: Howard Kurdin and other key employees
identified by Purchaser;
 
(h)           Owners shall have executed and delivered the Escrow Agreement,
executed by Owners;


 
(i)           Each Owner, as applicable, shall have executed and delivered the
Transition Services Agreement ("Transition Services Agreement");
 
(g)           John Lau shall have executed and delivered the Consulting
Agreement for fixed amount of US$1, 225,000 ("Consulting Agreement");
 
(k)           Each Owner shall have delivered to Purchasers unanimous written
resolutions of its board of directors and stockholders approving this Agreement
and the transactions contemplated thereby, or alternatively, an officer's
certificate evidencing approval of such resolutions at a meeting or meetings;
 
(l)           Receipt of an opinion of Owners' counsel for the jurisdictions
requested by Purchasers in a form reasonably acceptable to Purchasers;
 
(m)           Each Owners' deeds (if applicable) and bill of sale, in form
reasonably acceptable to Purchasers, conveying the Purchased Assets;
 
(n)           Each Owners' assignment of all of its right, title and interest in
and to the Assumed Liabilities in form acceptable to Purchaser;


 
(o)           All payoff letters relating to UCC-3 release and termination
statements related to Owners' secured creditors (or filed on their behalf) which
will, when filed with the appropriate filing offices, release all liens and
encumbrances against the Purchased Assets, except Permitted Liens;


 
(p)           A bring down certificate of each Owners' representations and
warranties and covenants in a form acceptable to Purchasers;


 
(q)           Each Owner shall have simultaneously executed all applicable
Purchase Agreements and otherwise taken all actions to close all transactions
associated therewith, unless the parties have agreed otherwise in writing;


 
(r)           Each Purchaser's board of directors shall have adopted resolutions
approving this Agreement, the. Local Purchase Agreements and all transactions
set forth herein and therein;

 
15
 
 

 


 
(s)           Current instructions to banks are cancelled and replaced with new
instructions pursuant to Purchaser's requests;
 
(t)           Statements of the balance standing to the credit/debit of all
accounts of each Local Entity certified to be correct by the relevant banks
seven days preceding the Closing Date with the relevant notices and consents
completed by Closing;


 
(u)           Evidence of termination/release of any relationship between
Owners/Local Entities and Bangladesh joint venture; and
 
(v)           Such other instruments and documents as Purchasers may reasonably
request.
 
3.02           Conditions Precedent/Deliveries by Purchasers at Closing. All of
the obligations of Owners under this Agreement are subject to the fulfillment
prior to or at Closing of each of the following conditions (and as to agreements
listed below, Purchasers agree to execute such agreements in the form agreed
upon by the parties), any one or more of which may be waived in writing by
Owners' Representative:


 
(a)           Wire transfers, in immediately available funds, in the amounts
described in Section 1.02(a) hereof;


 
(b)           Each Purchaser shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement and under
each Local Purchase Agreement to be performed or complied with prior to Closing;


 
(c)           No federal, state or local governmental unit, agency, body or
authority with competent jurisdiction over the subject matter shall have given
official written notice of its intention to institute proceedings to prohibit
the transactions contemplated by this Agreement;


 
(d)           Purchasers shall have delivered the Escrow Agreement, executed by
Purchasers;


 
(e)           Purchasers shall have delivered the Employment and Noncompetition
Agreements, executed by the appropriate Purchasers.


 
(f)           Purchasers shall have delivered the Consulting Agreement for fixed
amount of US$1, 225,000, executed by the appropriate Purchaser;


 
(g)           Purchasers shall have delivered the Transition Services Agreement,
executed by Purchasers;


 
(h)           Purchasers shall have delivered to Owners unanimous written
resolutions of each of its board of directors approving this Agreement and the
transactions contemplated thereby, or alternatively, an officer's certificate
evidencing approval of such resolutions at a meeting or meetings;


 
(i)           Purchasers' assumption of the Assumed Obligations in form
acceptable to Owners, and Purchasers' pay off of Local Entity Debt;


 
(l)           A bring down certificate of each Purchaser's representations and
warranties and covenants in a form acceptable to Owners;
 
(k)           Each Purchaser shall have simultaneously executed all applicable
Purchase Agreements to which it is a party and otherwise taken all actions to
close all transactions associated therewith, unless the parties have agreed
otherwise in writing:
 
(1)           Each Owner that is an entity shall have had its board of directors
(or equivalent governing body/equity holder(s)) adopt resolutions approving this
Agreement, the Local Purchase Agreements and all transactions set forth herein
and therein; and


 
(m)           Such other instruments and documents as Owners may reasonably
request.

 
16
 
 



 
ARTICLE IV


 
SURVIVAL/DISPUTE RESOLUTION




 
4.01           Survival of Representations and Warranties.


 
(a)           Owners' Representations and Warranties. The representations and
warranties of the Owners contained herein and in the Local Purchase Agreements
shall survive the Closing (as defined herein and therein, as applicable), and
such representations and warranties shall expire eighteen (18) months after the
Closing Date ("Survival Period"). Notwithstanding the foregoing, the
representations and warranties of the Owners contained in the Local Purchase
Agreements with respect to (i) Taxes and (ii) Environmental shall survive for
the applicable statutes of limitation. In no event shall Owners' indemnification
obligations for breaches of any representations and warranties with respect to
Authority, Enforceability, Noncontravention; and Title to Assets shall expire
due to the passage of time but rather shall forever remain in effect.
 
(b)           Notice of Claim. In the event that Purchaser provides Owners
timely notice as provided in Section 1.06(d) and within the Survival Period, the
obligations of the Owners under Section 1.06 shall survive until the claim is
finally resolved.


 
(c)           No Expiration of Covenants. Except where limited by a specific
restriction on duration set forth herein, the obligations of Owners to perform
their respective covenants hereunder shall expire when each such covenant is
performed.


 
ARTICLE V


 
MISCELLANEOUS


 
5.01           Notices. Any notices, requests, claims, demands, instructions and
other communications required or permitted to be given hereunder to any party
shall be in writing and shall be deemed to have been duly given when delivered
in person or by a nationally recognized overnight courier service or by
registered or certified mail, return receipt requested, to the following
addresses (or at such other address or number as is given in writing by such
party in accordance with this Section 5.01).


 
If to Owners:                                           John Lau
 
Wing Hung Group
 
Flat A, 6/F., Kin Ho Industrial Building
 
 Block 1, 14-24 Au Pui Wan St., Fo Tan
 
N.T., Hong Kong


 
Howard Kurdin
 
8170 Washington Village Drive Dayton, OH 45458


 
With a copy to:                                           Jonas Gruenberg
Coolidge Wall Co., LPA Suite 600
33 West First Street
Dayton, OH 45402


 
If to Purchaser:                                           Stephen Davidson
 
Leat House
 
Overbridge Square
 
Newbury, Berkshire RG14 5UX United Kingdom

 
17
 
 



 
with a copy to:                                           John R. Van Zile
 
SVP & General Counsel
 
Checkpoint Systems Inc.
 
One Commerce Square
 
2005 Market Street, Suite 2410 Philadelphia, PA. 19103


 
Any such notice, communication or delivery shall be deemed given or made (i) on
the date of delivery, if delivered in person; (ii) on the first Business Day
following delivery to a national overnight service; (iii) on the third Business
Day following delivery to an international overnight service or (iv) on the
fifth (5th) Business Day following it being mailed by registered or certified
mail.
 
 
5.02
Amendments. This Agreement may be amended and/or modified, only in a
written     document signed by Purchasers and Owners that specifically states
that it is an amendment to this Agreement.



 
 
5.03
Duplicates, Originals Counterparts. This Agreement may be executed in one or
more counterparts and/or with one or more signature pages, all of which shall be
deemed to be one and the same Agreement.

 
 
5.04
Non-Assignability. Except as set forth in the preamble of this Agreement, none
of the parties hereto may assign its rights, interests, obligations or
liabilities under this Agreement or delegate its duties without the prior
written consent of the other parties.

 
 
5.05
Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.



 
5.06           Governing Law/Arbitration.


 
(a)            This Agreement shall be governed and construed in accordance with
the laws of the Commonwealth of Pennsylvania, United States of America,
exclusive of any conflicts of laws principles.
 
(b)           All Actions arising out of or relating to this Agreement shall be
heard and determined exclusively pursuant to Sections 5.06(c) or 5.06(d), at the
option of the party instituting the controversy or claim.
 
(c)           Any controversy, dispute, claim or question arising out of or
relating to this Agreement, including without limitation its interpretation,
performance or non-performance by any party, or any breach thereof (hereinafter,
collectively, ("Controversy") shall be referred to and resolved exclusively by
three arbitrators through private, confidential arbitration conducted in
Philadelphia, PA. Such arbitrators shall be disinterested, neutral individuals
who have experience and qualifications in the subject matter of the Controversy.
One arbitrator shall be chosen by each party to the arbitration and the third by
the two so chosen. If either party refuses or neglects to appoint an arbitrator
within thirty (30) days after receipt of written notice from the other party
requesting it to do so, the requesting party may choose a total of two
arbitrators who shall choose the third. If the arbitrators fail to select the
third arbitrator within ten (10) days after both have been named, the party
plaintiff shall notify the American Arbitration Association (AAA) who shall
appoint the third arbitrator. The AAA shall select an arbitrator who is
disinterested, neutral and who has experience and qualifications in the subject
matter of the Controversy. Each party to the arbitration shall bear the expense
of its own arbitrator and shall jointly and equally bear the cost of the third
arbitrator. In the event of the death, disability or incapacity of any
arbitrator, a replacement shall be named pursuant to the process, which resulted
in the selection of the arbitrator to be replaced. The majority decision of the
panel shall be final and binding upon the parties to this Agreement. Judgment
may be entered upon the award of the arbitrators in any court of competent
jurisdiction. Except as otherwise specifically provided in this Article, the
arbitration of any Controversy shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.

 
18
 
 



 
(d)           Any controversy or claim arising out of or relating to this
Agreement, or any breach of this Agreement, may be initiated, maintained and
finally determined by binding arbitration under the auspices of the Hong Kong
International Arbitration Center (the "HKIAC") and the site of the arbitration
shall be in Hong Kong. The arbitral tribunal shall be appointed within 30 days
of the notice of dispute, and shall consist of three arbitrators, each opposing
party to a dispute shall be entitled to appoint one arbitrator and the third
shall be jointly appointed by the disputing parties or, failing such agreement
within such 300 day period, the HKIAC shall appoint the third arbitrator. The
arbitration proceeding shall be conducted in English. The arbitration tribunal
shall apply the UNCITRAL Arbitration Rules as administered by the HKIAC at the
time of the arbitration. The award of the arbitration tribunal shall be final
and binding upon the disputing parties, and the prevailing party may apply to a
court of competent jurisdiction for enforcement of such award. Any party shall
be entitled to seek preliminary injunctive relief from any court of competent
jurisdiction pending the constitution of the arbitral tribunal.


 
5.07           Remedies. Nothing expressed or implied in this Agreement is
intended or will be
 
construed to confer upon or give any person, firm or corporation, other than the
parties hereto, any rights or remedies under or by reason of this Agreement or
any transaction contemplated hereby.
 
5.08           Construction. The parties have participated jointly in the
negotiation and drafting of this
 
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this
 
Agreement shall be construed as if the Agreement was drafted jointly by the
parties and
 
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue
 
of the authorship of any of the provisions of this Agreement.
 
5.09           Severability. In the event any term or provision of this
Agreement shall be deemed to be
 
illegal, invalid or unenforceable for any reason, such illegality, invalidity or
unenforceability will not affect any other term or provision of this Agreement
and the parties shall endeavor to replace the invalid or null and void
provision(s) with such which correspond best to the intentions of the parties
hereto.


 
5.10           Entire Agreement. This Agreement, including all Exhibits and the
Schedules which are
 
hereby incorporated into this Agreement and made a part hereof, constitutes the
entire integrated understanding and agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings between the parties. The parties agree that any Exhibit or
Schedule not agreed to and attached hereto at execution as indicated by the
initials of the parties hereto shall be agreed upon by the parties and attached
hereto prior to Closing. There are no representations, warranties, undertakings
or agreements between the parties with respect to the subject matter of this
Agreement except as set forth herein and Purchaser has not relied on any
representations, warranties, undertakings or agreements not set forth herein.





 
19
 
 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


 
PURCHASER:
 
Checkpoint Systems, Inc.
 
By:   /s/ Steven Davidson_______________


 
OWNERS:
 
/s/ Lau Shun Keung aka John Lau 
 
Lau Shun Keung aka John Lau, individually
 
/s/ Yeung Mei Kuen___________________
Yeung Mei Kuen, individually
 
/s Lau Shun Man______________________
 
Lau Shun Man, individually
 
/s/ Lau Shun Wah______________________
 
Lau Shun, Wah, individually
 
/s/ Howard J. Kurdih ___________________
Howard J. Kurdih, individually
 
/s/ Lau Wing Ting aka Shirley Lau________
Lau Wing Ting aka Shirley Lau, individually


 
SHORE TO SHORE, INC. (“STS INC.”)
 
By:  /s/Howard J. Kurdih 
Howard J. Kurdih, individually


 
SHANGHAI WH PRINTING CO. LTD..
 
By:


 
WING HUNG (DONGGUAN) PRINTING CO.,
 
LTD.
 
By:


 
WING HUNG PRINTING CO., LTD.
 
By:  /s/ Lau Shun Keung 
 
Lau Shun Keung aka John Lau, individually


 
ADAPT IDENTIFICATION (CHINA) GARMENT ACCESSORIES TRADING CO., LTD.
 
By:



 
20
 
 







 
SCHEDULES




 
to be listed
 



 
21
 
 

 


 
APPENDIX I
 
Defined Terms
 
Each of the following terms as used in the Agreement is defined in the Section
set forth opposite such term or as otherwise described or defined; provided,
however, not every defined term included in the Agreement is listed below.


 
"Acquired Equity" shall have the meaning set forth in Section 1.01 (b)(iii).


 
"Adjusted EBITDA Payment" shall have the meaning set forth in Section
1.05(a)(iii) of this Agreement.


 
"Adjusted Purchase Price" shall have the meaning set forth in Section 1.02(a) of
this Agreement.


 
"Affiliate" shall mean, as to any Person, any other Person which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person.
 
"Agency Commitment" means a distribution, dealer or sales agency agreement,
arrangement or commitment.


 
"Agreement" shall have the meaning set forth in the introductory paragraph of
this Agreement.


 
"Assumed Contracts" shall have the meaning set forth in Section
1.01(b)(v)(A)(ii) of this Agreement.


 
"Assumed Liabilities" shall have the meaning set forth in Section
1.01(b)(v)(A)(i) of this Agreement.


 
"Assumed Obligations" shall have the meaning set forth in Section 1.01(b)(v)(A)
of this Agreement.
 
"Business Day(s)" shall mean any day other than: (a) Saturday or Sunday; or (b)
any other day on which banks in the State of Pennsylvania, U.S.A. are permitted
or required to be closed.


 
"Buyer Local Entity" shall have the meaning set forth in Section 1.01(a) of this
Agreement.
 
"Cap" shall have the meaning set forth in Section 1.06(b)(i)(B) of this
Agreement.


 
"Checkpoint" shall have the meaning set forth in the introductory paragraph to
this Agreement.
 
"Claim(s)" shall mean any suit, claim, action, arbitration, proceeding or
investigation, notice of potential responsibility or violation, demand letters,
requests for information, actions, litigation, proceedings or investigations
(including, without limitation, any of such which have been initiated by private
parties), pending or threatened, from third party, administrative, governmental
or judicial entity.
 
"Closing" shall mean the time of the closing of the transactions contemplated by
this Agreement and the Local Purchase Agreements.
 
"Closing Date" means the date on which Closing occurs, which shall occur on or
before February 28, 2011.
 


 
"Closing Date Balance Sheet" shall have the meaning set forth in Section 1.03(c)
of this Agreement.


 
"Closing Date Purchase Payment" shall have the meaning set forth in Section
1.02(a) of this Agreement.

 
22
 
 



 
"Closing Date Net Working Capital Adjustment" shall have the meaning set forth
in Section 1.03(b)(iii) of this Agreement.


 
"Code" means Section 401(a) of the Internal Revenue Code of 1986, as amended and
in effect from time to time.


 
"Contingent Additional Purchase Price Payments" shall have the meaning set forth
in Section 1.02(a).
 
"Continuing Employees" shall have the meaning set forth in Section 2.03(a).
 
"Consulting Agreement" shall have the meaning set forth in Section 3.01(j) of
this Agreement.


 
"Contracts" shall mean contracts and purchase orders, including without
limitation, maintenance and service agreements, purchase commitments for raw
materials, goods and other services, advertising and promotional agreements,
licenses, leases, instruments, employment agreements.
 
"Disputed Item(s)" means the constituent part of any line item on the Proposed
Final Net Working Capital Worksheet that Owners disagree with and provides an
explanation of the reason for disagreement with each of such constituent parts.
 
"EBITDA" shall have the meaning set forth in Section 1.05(a)(i)(A) of this
Agreement.
 
"EBITDA Adjustment Statement" shall have the meaning set forth in Section
1.05(a)(iv) of this Agreement.


 
"EBIDTA Payment" shall have the meaning set forth in Section 1.05(a)(ii) of this
Agreement.
 


 
"EBITDA Target" shall have the meaning set forth in Section 1.05(a)(i)(B) of
this Agreement.


 
"Employee(s)" means the persons employed by any Owner or, when used in
connection with the Seller Local Entities, the persons employed by the Seller
Local Entities.


 
"Environmental Laws" means any and all Laws in effect at the relevant times to
which Owners or its predecessors is or may be subject in relation to the assets
and/or operations of Owners in any jurisdiction with regard to the pollution or
protection of the natural environment or harm to or the protection of human
health. Environmental Laws shall include, without limitation, and to the extent
governed by the Laws of the United States of America, each of the following: (A)
the Federal Comprehensive Environmental Response Compensation and Liability Act;
(B) the Superfund Amendments and Reauthorization Act; (C) the Federal Water
Pollution Control Act; (D) the Federal Clean Air Act; (E) the Federal Resource
Conservation and Recovery Act; (F) the Hazardous and Solid Waste Amendments to
RCRA; (G) the Federal Solid Waste Disposal Act; (H) the Federal Toxic Substances
Control Act; (I) the Federal Insecticide, Fungicide and Rodenticide Act; and (J)
any and all Laws relating to public and workers' health and safety, including
without limitation the Occupational Safety and Health Act of 1970, as amended,
emissions, regulation of chemical substances or products, emissions, discharges
or releases of any Hazardous Substances or Hazardous Wastes into the natural
environment or otherwise relating to the manufacture, processing, use,
treatment, storage and warehousing, distribution, sale, import or export,
disposal, transport or handling of Hazardous Substances or Hazardous Wastes.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


 
"Escrow Agent" shall have the meaning set forth in Section 1.04(a)(i) of this
Agreement.
 


 
"Escrow Agreement" shall have the meaning set forth in Section 1.04(a) of this
Agreement.
 


 
"Escrow Term" shall mean the period extending eighteen (18) months from the
Closing Date.

 
23
 
 

 


 
"Escrowed Funds" shall have the meaning set forth in Section 1.04(a)(i)(B) of
this Agreement.
 
"Estimated Closing Date Balance Sheet" shall have the meaning as set forth in
Section 1.03(b) of this Agreement.
 
"Estimated Closing Date Net Working Capital Amount" shall have the meaning set
forth in Section 1.03(b) of this Agreement.
 
"Estimated Closing Date Net Working Capital Worksheet" shall have the meaning
set forth in Section 1.03(b) of this Agreement.


 
"Excluded Assets" shall have the meaning set forth in Section 1.01(b)(iv)(E) of
this Agreement.


 
"Excluded Liabilities" shall have the meaning set forth in Section 1.01(b)(v)(B)
of this Agreement.


 
"Final Net Working Capital Amount" shall have the meaning set forth in Section
1.03(d)(ii)(A) of this Agreement.


 
"Final Net Working Capital Worksheet" shall have the meaning set forth in
Section 1.03(d)(i) of this Agreement.
 


 
"Final Working Capital Purchase Price Adjustment Due to Purchasers" shall have
the meaning set forth in Section 1.03(e)(i) of this Agreement.
 
"Final Working Capital Purchase Price Adjustment Due to Owners" shall have the
meaning set forth in Section 1.03(e)(ii) of this Agreement.
 
"Financial Statements" means the Financial Statements of Owners as and for the
periods December 31, 2008 and December 31, 2009 and Interim Financial
Statements, individually and collectively.
 
"GAAP" means generally accepted accounting principles in the United States of
America, as established from time to time by the Financial Accounting Standards
Board.
 
"General Escrowed Funds" shall have the meaning set forth in Section
1.04(a)(i)(A) of this Agreement.
 
"Global Business" shall have the meaning set forth in the first "Whereas" clause
of this Agreement.
 
"Global Business Exclusions" shall have the meaning set forth in the second
"Whereas" clause and Section 1.0 1 (b)(iv)(E) of this Agreement.
 
"Governmental Authority or Governmental Authorities" shall mean any federal,
state or local or foreign government, any political subdivision or municipal
corporation thereof or any court, administrative or regulatory agency,
department, instrumentality, body or commission or other governmental authority
or agency, domestic or foreign.
 
"Hazardous Substances" and "Hazardous Wastes" means any and all pollutants,
minerals, metals, materials, contaminants, chemicals or industrial substances,
radioactive substances, dangerous or toxic substances, hazardous materials,
hazardous substances or hazardous wastes as such terms are defined pursuant to
or within the Environmental Laws.
 
"Independent Accountant" shall have the meaning set forth in Section
1.03(d)(ii)(A) of this Agreement.
 
"Improper Claim" means a claim for which indemnification is not provided for
pursuant to the terms of this Agreement.
 
"Indemnified Party" means, in the event of an Inter-Party Claim, the party
seeking indemnification.

 
24
 
 

 


 
"Indemnifying Party" means, in the event of an Inter-Party Claim, the party from
whom indemnification is sought.
 
"Interim Financial Statements" means the balance sheet and statement of income
for the Owners, unconsolidated and estimated for the Dongguan production center
and Shanghai Adapt Ltd. for the twelve (12) month period ending December 31,
2010.
 
“Inter-Party Claim" shall have the meaning set forth in Section 1.06(d) of this
Agreement.
 
"IRS" means the Internal Revenue Service.
 
"Knowledge" shall mean (i) when used in connection with Owners, the actual
knowledge of John Lau or Howard Kurdin and those individuals listed on Schedule
A-1 and the knowledge that such individuals should have had if they had
performed their normal duties on behalf of Owners in a reasonably prudent
manner; and (ii) when used in connection with Purchasers, the actual knowledge
of the executive officers of Purchasers and the knowledge that such individuals
should have had if they had performed their normal duties on behalf of the
Purchasers in a reasonably prudent manner.
 
"Law(s)" means all federal, state, local and foreign statutes, ordinances,
Regulations, rules,
 
codes, executive orders, decrees, writs, judgments, injunctions.


 
"Leases" means all leases entered into by Owners that currently exist for the
lease of any real property by Owners.
 
"Leased Real Property" means all real property leased by Owners, whether as
landlord or tenant.
 
"Liens" means any and all pledges, mortgages, liens, charges, encumbrances,
security interests, options, conditional sales and/or other types of title
retention arrangements, claims, restrictions, leases, options, rights of first
offer or first refusal, confidentiality or secrecy agreements, noncompetition
agreements, defects in title and other encumbrances or rights of others whether
perfected or otherwise.
 
"Local Purchase Agreements" shall have the meaning set forth in the second
"Whereas" clause of this Agreement.
 
"Local Entity Debt" shall mean (i) interest bearing debt including inter alia
Seller Local Entity or Acquired Entity bank debt, bank loans, and lines of
credit, (ii) any transfer, excise, sales or other similar taxes triggered by the
transactions contemplated hereunder, (iii) any unfunded obligations under any
defined benefit pension plans, and (iv) interest accrued and unpaid as of the
Closing Date, if any, with respect to items (i) through (iii) above.


 
"Loss" or "Losses" shall have the meaning set forth in Section 1.06(e) of this
Agreement.
 
"Material Adverse Effect" means an occurrence, change, event or circumstance
that has, or may reasonably likely have a material adverse effect on the
business, assets, financial condition, results of operations or cash flows of
Owners taken as a whole, other than as a result of changes generally adversely
affecting the economic environment in which the Owners and their Subsidiaries do
business, or changes as a result of the execution by Owners of this Agreement or
any related agreements and completion of the transactions.

 
25
 
 

 


 
"Material Contract" means Contracts of Owners which:


 
(a)           with respect to customers thereof, guarantees any obligations of,
or lends money to, such customers;
 
(b)           provides for non-cancelable future payments by Owners thereunder
of more than One Hundred Thousand Dollars ($100,000) per year;


 
(c)           is a commitment for capital expenditures of more than Twenty-Five
Thousand Dollars ($25,000);


 
(d)           is an Agency Commitment;


 
(e)           is a guarantee of third party obligations;


 
(f)           is a commitment for the sale of any material assets, except as
made in the ordinary course of the Global Business consistent with past
practice;
 
(g)           restricts the kinds of businesses or activities in which Owners
may engage or the geographical area in which Owners may conduct business;
 
(h)           is an indenture, mortgage, loan agreement or other commitment for
the borrowing of money or a line of credit;


 
(i)           is a license (whether as licensor or licensee) or similar
agreement permitting the use of any Proprietary Rights;


 
(j)           is a broker or finder's agreement;


 
(k)           constitute a Joint Venture;


 
(1)           is a stock purchase agreement, asset purchase agreement or other
acquisition or divestiture agreement for a third-party business acquisition for
which the subject transaction remains to be completed pursuant to which any
Owner has continuing material obligations or rights; or
 
(m) is an employment or consulting agreement with any current or former Employee
or consultant of any Owner pursuant to which any Owner has continuing material
obligations or rights.
 
"Migrated Bangladesh Revenue" shall have the meaning set forth in Section
1.05(b) of this Agreement.
 
 
"Migration Payment" shall have the meaning set forth in Section 1.05(b)(v) of
this Agreement. "Migration Period" shall have the meaning set forth in Section
1.05(b) of this Agreement.
 
"Net Working Capital" shall have the meaning set forth in Section 1.03 (a)(ii)
of this Agreement.


 
"Non-Tendering Party" means, in the event of a Third-Party Claim, the party from
whom indemnification is sought.
 
"Notice of Objection" shall have the meaning set forth in Section 1.03(d)(ii) of
this Agreement.
 
"Order(s)" shall mean any order, judgment, award, writ, injunction or other
ruling of any court, administrative or Governmental Authority.
 
"Owned Real Property" shall mean the real property owned by any Owner or by any
of the Subsidiaries, together with all buildings and other structures,
facilities or improvements, currently or hereafter located thereon, all
fixtures, systems, equipment and items of personal property of the any Owner or
any of the Subsidiaries attached thereto and all easements, licenses, rights and
appurtenances related to the foregoing.

 
26
 
 



 
"Owners" shall have the meaning set forth in the introductory paragraph to this
Agreement.


 
"Owners' Basket" shall have the meaning set forth in Section 1.06(b)(i)(A) of
this Agreement.
 
"Permit(s)" means all material franchises, permits, licenses certificates,
approvals and other authorizations from all persons and entities, including all
Governmental Authorities.
 
"Permitted Liens" means (a) Liens for current taxes and assessments not yet due
and payable, (b) Liens as reflected in title or other public records relating to
the Owned Real Property, (c) Liens that would be disclosed by an accurate
survey, (d) Liens arising or created by municipal and zoning ordinances, (e)
Liens that do not materially detract from the value, or impair in any material
manner the use, of the properties or assets subject thereto and (g) those Liens
set forth in Schedule [].
 
"Post-Closing Transfers/Actions" shall have the meaning set forth in Section
1.04(a)(i)(C) of this Agreement.
 
"Prepayment Penalties" shall mean any prepayment penalties incurred as a result
of the payment of Local Entity Debt at Closing.
 
"Production Centre Funds" shall have the meaning set forth in Section
1.04(a)(i)(B) of this Agreement.
 
"Proper Claim" means a claim for which indemnification is provided pursuant to
the terms of this Agreement.


 
"Proposed Final Net Working Capital Amount" shall have the meaning set forth in
Section 1.03(c) of this Agreement.


 
"Proposed Final Net Working Capital Worksheet" shall have the meaning set forth
in Section 1.03(c) of this Agreement.


 
"Purchase Agreements" shall have the meaning set forth in the second "Whereas"
clause of this Agreement.


 
"Purchase Price" shall have the meaning set forth in Section 1.02(a) of this
Agreement.
 
"Purchased Assets" shall have the meaning set forth in Section 1.01(b)(i) of
this Agreement.
 
"Purchasers" shall have the meaning set forth in the introductory paragraph to
this Agreement.
 
"Purchasers' Indemnitees" means Purchasers, and their respective directors,
officers, employees, subsidiaries, affiliates and their respective successors,
assigns and heirs, as applicable.


 
"Real Property" means collectively the Owned Real Property and the Leased Real
Property.
 
"Regulations" shall mean and include proposed, temporary and final regulations
promulgated under the Code as of the Closing Date and corresponding sections of
any regulations subsequently issued that amend or supersede such regulations.


 
"Retained Employees" shall have the meaning set forth in Section 2.03(a).


 
"Review Period" shall have the meaning set forth in Section 1.03(d) of this
Agreement.


 
"Seller Local Entity" shall have the meaning set forth in Section 1.01(a) of
this Agreement.
 
"STS Bangladesh Business" shall have the meaning set forth in Section 1.05(b)(i)
of this Agreement.


 
"STS Sri Lanka" means Shore to Shore (Private) Limited, a Sri Lanka private
company.

 
27
 
 

 


 
"Subsidiaries" means (i) STS Sri Lanka, (ii) Shore to Shore Lacar, Limitada
S.A., a Guatemala sociedad anonima, (iii) Shore to Shore Merchandise
Identification Systems Private Ltd, an Indian private limited company and any
other entities to be transferred to Checkpoint in order to transfer the Global
Business as contemplated hereunder.


 
"Survival Period" shall have the meaning set forth in Section 4.01(a) of this
Agreement.
 
"Target Net Working Capital Amount" shall have the meaning set forth in Section
1.03(a)(i) of this Agreement.
 
"Tax" and "Taxes" shall mean income taxes (whether federal, provincial, state,
local or foreign or other taxes on or measured by income, gross receipts,
profits or occupations), franchise taxes, excise taxes, employment taxes,
unemployment taxes, payroll taxes, withheld taxes from Employee compensation,
employer taxes, sales and use taxes, real property taxes, personal property
taxes (including any liability for personal property taxes accruing, arising or
in any way resulting from or determined with respect to or in any way relating
to or referenced by any period prior to the date hereof), transfer taxes, ad
valorem taxes, value added taxes, taxes levied on assets, per capita taxes, head
taxes, and any other tax or taxes imposed, whether or not assessed, by any
federal, provincial, state, municipal, local or other governmental agency,
foreign or domestic, including assessments in the nature of taxes, as well as
interest and penalties on any of the foregoing of Owners relating to a period
ending on or prior to the date hereof.


 
"Tax Authority" means any federal, state, local or foreign government, any
administrative agency, department, instrumentality, body or commission thereof
empowered or authorized to enforce, interpret or administer any Tax.
 
"Tax Return(s)" means any return, report, declaration, document or election
(including any schedules thereto) required or permitted to be provided to any
Governmental Authority in any way resulting from or relating to any type of Tax.
 
"Tendering Party" means, in the event of a Third Party Claim, the party seeking
indemnification.


 
"Third Party Claim" shall have the meaning set forth in Section 1.06(d) of this
Agreement.


 
"Transition Services Agreement" shall have the meaning set forth in Section
3.01(i) of this Agreement.

 
28
 
 





 
EXHIBIT 1.01(e)(i)


 
General Representations and Warranties


 
1.01           Authority; Enforceability; Noncontravention.


 
 
(a)
Owners have the requisite corporate or company power, capacity and legal
authority to execute, deliver and perform under this Agreement and the documents
and agreements furnished hereunder.



 
 
(b)
The execution and delivery of this Agreement and the documents and agreements
furnished or caused to be furnished hereunder by Owners, and the performance by
Owners of the transactions contemplated herein have been duly authorized by all
necessary action on the part of Owners (if such action is necessary as to any
Owner because such Owner is an entity). No further action on the part of Owners
is or will be necessary to make this Agreement and such other documents or
agreements valid and binding on each of them and enforceable against each of
them in accordance with their terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors' rights generally or by general
principles of equity.

 
 
(c)
Owners' execution, delivery and performance of this Agreement and the documents
contemplated hereby, and the consummation of the transactions contemplated
herein and therein, do not and will not (as the case may be), with the passing
of time or the giving of notice or both:

 
 
(i)
result in a violation or breach of any provision of or constitute a default
under the Certificate of Incorporation or Bylaws (or the equivalent thereof) (as
amended) of a Seller Local Entity or any other of its charter documents, or of
any resolution of the stockholders or directors of a Seller Local Entity;

 
 
(ii)
except with respect to obligations which shall be satisfied at the Closing, and
subject to the obtaining of any consents listed on Schedule 1.04 hereto,
conflict with, violate or result in a breach, acceleration or termination of any
provisions, or constitute a default, under any term or provision of any
stockholders' agreement, indenture or other trust document, loan agreement,
promissory note, credit agreement, security agreement, lease, license, deed of
trust, order, arbitration award, contract, lien, instrument, other agreement, or
to the Knowledge of Owners, any Law, in either case to which a Seller Local
Entity is a party or by which a Seller Local Entity is otherwise subject or
bound; and

 
 
(iii)
violate or conflict with any other restrictions of transfer of any kind or
nature with respect to the Purchased Assets nor result in the creation of any
lien other than Permitted Liens on any Purchased Assets.



 
1.02           Organization, Capital Structure and Standing of Owners.
 
 
(a)
Organization. The Owners in the forms of entities in the jurisdiction where
formed, as listed on Schedule 1.02(a) are each duly organized, validly existing
and in good standing (or if an LLC, as full force and effect) under the laws of
the jurisdictions specified on Schedule 1.02 (a). Each Seller Local Entity has
all requisite corporate (or company) power and authority to own, lease, hold and
operate its assets and properties and to conduct its business as and where now
owned, leased, held, operated and/or conducted, as the case may be, and to hold
all Permits necessary or required therefore.



 
 
(b)
Qualification to Conduct Business. Each Seller Local Entity is duly qualified to
do business as a foreign corporation and is in good standing in all
jurisdictions where the character of its activities or the location of the
properties owned or leased by it requires such qualification or registration,
except where the failure to be qualified or registered would not have a Material
Adverse Effect or can be cured solely by qualifying in such jurisdiction along
with the associated filing fee. Schedule 1.02(b) sets forth a true and complete
list of all jurisdictions (foreign and domestic) in which each Seller Local
Entity is presently licensed or qualified to conduct business.


 
29
 
 



 
1.03           Charter and Bylaws. The copies of the Charter/Certificate of
Incorporation/Articles of Incorporation and the Bylaws (or the equivalent
thereof) of each Seller Local Entity, which have been provided to Purchasers
are:
 
(a)           true and complete copies of such documents;


 
(b)           include all amendments thereto; and


 
(c)           are in full force and effect.


 
1.04           Consents and Approvals. Except as set forth on Schedule 1.04, no
consent, approval or authorization of or except where the failure to obtain a
consent, authorization or approval would not have a Material Adverse Effect on
any third party with respect to any written Contract is required in connection
with the execution and delivery by Owners of this Agreement and/or the
consummation by Owners of the transactions contemplated hereby.
 
1.05           Books and Accounts. The books, records and accounts of Owners and
their respective Subsidiaries maintained with respect to the Global Business
accurately and fairly reflect, in reasonable detail, the transactions and the
assets and liabilities of the Global Business. Neither Owners nor any Subsidiary
has engaged in any transaction with respect to the Global Business, maintained
any bank account or used any of its funds in the conduct of the Global Business
except for transactions, bank accounts and funds which have been and are
reflected in the books and records of Owners relating to the Global Business
maintained on a basis consistent with past practices.


 
1.06           Financial Statements.


 
(a)           Financial Statements. Attached as Schedule 1.06(a)-l are copies of
the audited but not consolidated balance sheets, statements of income,
statements of cashflows and statements of shareholders' equity for the Owners
for the years ended December 31, 2008 through December 31, 2009
except(collectively the "Annual Financial Statements"), and attached as
Schedule1.06(a)-2are copies of unaudited balance sheet and statement of income
for the Owners for theI] month period ending[],2010(the "Interim Financial
Statem-ents" and, together with the Annual Financial Statements, sometimes
collectively referred to herein as the "Financial Statements").[NOTE: revise as
appropriate]
 
(b)           Exceptions to GAAP. Except as described on Schedule 1.06(b), or as
disclosed in the Financial Statements, as of their respective dates, the
December 31, 2009 Annual Financial Statement fairly present in all material
respects, the financial position and results of operations of the Owners as of
the dates and for the periods covered thereby, subject, in the case of the
Interim Financial Statements, to normal year end adjustments, none of which are
expected to be material, and the absence of footnotes.
 
(c)           Backlog. Attached as Schedule1.06(c) are true and correct copies
of the backlog/open order reports of the Global Business as of a date not more
than one week prior to the date hereof.
 
1.07           Indebtedness Relating to Stockholders, Employees and Directors.
Owners are not indebted to any of its stockholders, Employees or directors of
Owners (or to members of their immediate families) in any amount whatsoever
which will not be satisfied at Closing, other than for salaries incurred on
behalf of Owners in the ordinary course of business and consistent with past
practices. Except as set forth on Schedule 1.07 no stockholder, Employee or
director of Owners (nor members of their immediate families) is indebted to
Owners in any amount whatsoever which will not be satisfied at Closing.


 
1.08           Distributors, Sales Representatives and Agents. Attached hereto
as Schedule 1.08 is a complete and accurate list of all distributors, third
party sales representatives and sales agents, and business finders used by a
Seller Local Entity, identifying the relevant entity with which such
relationship exists. No applicable Seller Local Entity is in material breach of
any such distribution, sales representative, sales agent or business finder
agreements. Owners have not duplicated the award of exclusive rights to
different persons or entities within the same territory.
 
1.09           Transactions with Related Parties. Except as set forth on
Schedule 1.09 neither Owners nor any of their directors, officers or Employees,
or any member of his or her immediate family, or any corporation, trust,
partnership or other entity in which any of the foregoing has an interest
(excluding an interest of less than 3% of a publicly-traded company), is or was
during the past three (3) years, a party to any contract, agreement,
understanding or business relationship of any nature with Owners or any
Subsidiary.

 
30
 
 

 
1.10           No Undisclosed Liabilities. Owners and/or the Subsidiaries are
not obligated for, nor are any of its assets or properties subject to, any
liabilities, absolute or contingent, of the nature required to be reflected in,
reserved for or otherwise disclosed in the Financial Statements except for
current liabilities incurred in the ordinary course of business since the date
of the Interim Financial Statements or liabilities which will be satisfied by
Owners at Closing.


 
1.11           Absence of Certain Changes or Events. Except as set forth on
Schedule1.11, since September 30, 2010, the Global Business has been operated in
the ordinary course of the Global Business consistent with past practices and no
occurrences, changes, events or circumstances have occurred that would cause a
Material Adverse Effect on the Global Business or the Purchased Assets which are
not reflected on the unaudited financial statements provided to Purchasers.
Specifically, and without limitation as to the generality of the foregoing,
since September 30, 2010 neither Owners or, as applicable, a Subsidiary has not:
 
(a)           incurred any liabilities or obligations in excess of One Hundred
Thousand Dollars ($100,000.00) except liabilities or obligations incurred in the
usual and ordinary course of the Global Business consistent with past practices;


 
(b)           sold, leased or otherwise transferred, or contracted to sell,
lease or otherwise transfer, any of the Purchased Assets, or mortgaged, pledged
or subjected any of the Purchased Assets to any Lien, except:


 
(i)           sales of inventory in the ordinary course of business consistent
with pastpractices; and


 
(ii)           payments on account of accounts payable incurred in the usual and
ordinary course of business consistent with past practices;


 
(c)           made any change in, taken any steps to implement any change in, or
made any arrangement for the payment of any additional or increased, wages,
salaries, compensation, pension or other benefits payable to any director,
officer, Employee, agent or sales representative or paid any severance or
termination pay to, or became obligated to pay any severance or termination pay
to, any director, officer, Employee, agent or representative, except where any
of the same were in the ordinary course of Global Business, in accordance with
past practices;
 
(d)           suffered any damage, destruction or casualty loss to any assets
whether by fire, accident, labor disturbance or otherwise, whether or not
insured, in excess of One Hundred Thousand Dollars ($100,000);
 
(e)           committed any event of default under, terminated or amended or
revised any Material Contract with any of its customers and/or suppliers, nor
have any such customers and/or suppliers terminated or amended or revised any
Material Contract;
 


 
(f)           cancelled any debts or claims related to the Global Business, or
waived any rights of value, except for such claims that are not in the aggregate
material and which were incurred in the ordinary course of the Global Business
consistent with past practices;
 


 
(g)           made any commitments or incurred any liabilities or obligations
for capital expenditures in excess of One Hundred Thousand Dollars ($100,000),
all of which capital expenditures committed to or incurred are set forth on
Schedule1.11 ;


 
(h)           incurred, became a party to or became subject to, any agreement,
contract or commitment requiring an expenditure by Owners for the purchase of
raw materials or other finished goods inventory, in each case and other than in
the ordinary course of the Global Business consistent with past practices;
 
(i)           made any loan or advance to any supplier, vendor, stockholder,
officer, director or Employee of any Owner, or members of the immediate family
of any stockholder, officer, director or Employee of any Owner that will not be
satisfied at Closing;
 
G)           entered into any sale, license, assignment or transfer of any
patents, trademarks, trade names or other similar intangible assets, or disposed
of or permitted or caused the lapse of any rights in, to or for the use of any
patent, trademark, trade name or copyright;

 
31
 
 

 
(k)           made any commitment (through negotiations or otherwise) or
incurred any liability to any labor organization, or suffered any labor related
work stoppage or interruption or strike;
 
(1)           instituted any new bonus, stock option, profit-sharing, pension,
deferred compensation plan or similar arrangement or made any material changes
in any such existing plans;


 
(m)           suffered any material adverse change in collection loss
experience;


 
(n)           made any change in accounting principles or practices, eliminated
any reserves established on any Owners' books or changed the method of accrual
pertaining to any reserves which would justify their elimination;


 
(o)           suffered any change in the financial condition, assets,
liabilities, business or operations, which alone or in the aggregate would have
a Material Adverse Effect;


 
(p)           authorized for issuance, issued, delivered or sold any equity
securities of Owners, or altered the terms of any outstanding securities issued
by Owners; or
 
(q)           entered into any commitment or agreement to do any of the
forgoing.


 
1.12           Litigation/Governmental Orders. Except as set forth on
Schedule1.12, to Owners' Knowledge there are no Claims before any Governmental
Authority pending or threatened against a Seller Local Entity, or any Seller
Local Entity's assets. To Owners' Knowledge, Owners are not bound by, subject
to, or in default under, any Order or other ruling of any Governmental
Authority.


 
1.13           Bankruptcy. No proceedings, whether voluntary or involuntary, are
pending or threatened to Owners' Knowledge against any Seller Local Entity nor
is any Seller Local Entity contemplating any such proceedings, under the
bankruptcy Laws and/or receivership or similar Laws of the United States, or any
State thereof, or of any other country or jurisdiction.


 
1.14           Compliance with Laws.


 
(a)           Operations; No Investigations. To Owners' Knowledge, each Seller
Local Entity has materially complied with and is in material compliance with all
Laws applicable to its Global Business, operations and assets. There is no
pending, or to the Knowledge of Owners, threatened, investigation by any
Governmental Authority with regard to the operations of the Sellers Local
Entity.


 
(b)           Permits. Each Seller Local Entity is and has been:


 
(i)           duly licensed and possesses all material Permits for its Global
Business from all persons and entities, including all Governmental Authorities
under all applicable Laws that are necessary to permit it to engage in the
Global Business and to own and operate its assets in all applicable
jurisdictions; and


 
(ii)           in compliance with all such Permits.
 
To Owners' Knowledge, all such Permits are valid, in full force and effect. All
other material reports, informational returns and updates which any Seller Local
Entity is required to file under any applicable Laws with regard to the
foregoing have been filed in a timely manner and all fees relating to the same
have been paid. No action, proceeding or investigation contemplating the
revocation or suspension of any Permit is pending, or to Owners' Knowledge,
threatened.

 
32
 
 



 
1.15           Taxes.


 
(a)           Tax Returns; Payment of Taxes. Each Seller Local Entity has:


 
(i)           timely filed all Tax Returns required to be filed by it in any
jurisdiction to which it is or has been subject;
 
(ii)           timely paid in full Taxes due and to Owners' Knowledge, all Taxes
claimed to be due by each such jurisdiction, which are not being contested in
good faith by such Seller Local Entity; and
 
(iii)           made timely withholdings and timely payments of any Taxes
required to be deducted and withheld from the wages or other amounts paid to
Employees or to others.
 
All Tax Returns filed by Owners correctly reflect in all material respects the
matters required to be reported therein and have not been amended except as set
forth on Schedule 1.15(a). There are no audits, controversies or claims by any
taxing authorities pending or, to Owners' Knowledge, threatened against Owners,
the Global Business and the Purchased Assets. There are no tax liens (other than
any lien for current taxes not yet due and payable) on any of the Purchased
Assets or the Global Business.


 
(b)           Audits. There are no outstanding agreements or waivers (by
operation of law or otherwise) extending the statutory period of limitations
applicable to any Tax Return of any Seller Local Entity for any period. Except
as set forth on Schedule 1.15(b), no Tax Authority has audited any Seller Local
Entity.


 
(c)           Returns. Owners have provided to Purchaser complete copies of each
Owners' federal and state income Tax Returns as filed (together with any amended
Tax Returns or refund claims) for each taxable period beginning on and after
January 1, 2007. Each Seller Local Entity has provided to Purchaser complete
copies of each Owners' sales and use, personal property and payroll tax filings
(together with any amended Tax Returns or refund claims) for each taxable period
beginning on and after January 1, 2007.


 
1.16           Environmental.


 
(a)           Environmental Permits. Each Seller Local Entity has in full force
and effect all governmental Permits, authorizations or approvals that are
necessary or required for the operation of its business pursuant to any and all
Environmental Laws. Each Seller Local Entity has made timely application for
renewal of such Permits where necessary. To Owners' Knowledge, no proceeding is
pending or threatened to revoke, suspend and/or limit any such Permits,
authorizations or approvals. Each Seller Local Entity has made available to
Purchasers for its review such Permits, authorizations and approvals.


 
(b)           Operational Compliance. Except as set forth on Schedule 1.16(b),
Owners are in material compliance with all applicable Environmental Laws and
Regulations and has not been notified by any regulatory authority that any
Seller Local Entity was, may be or is in violation of or has liability or
potential liability under the Environmental Laws. Owners have provided to
Purchasers true and complete copies of all inspection reports, letters, stop
orders and communications issued or released by any environmental agency
relating to the Global Business which have been received by a Seller Local
Entity, or sent or issued by any such agency within the past three (3) years.
 
(c)           Records. Except as set forth on Schedule 1.16(c), each Seller
Local Entity has timely filed and currently maintains all material, data,
reports, documentation and records required under the Environmental Laws.


 
(d)           Manufacturing, Distribution Facilities. Except as set forth on
Schedule 1.16(d), Owners do not own, lease, operate or otherwise use, nor have
Owners owned, leased, operated or otherwise used, any distribution facility or
manufacturing plant.

 
33
 
 



 
(e)           Disposal of Hazardous Wastes. To Owners' Knowledge, Owners have
not caused or permitted any of their assets or properties to be used to
generate, manufacture, refine, transport, treat, store, handle, dispose,
transfer, produce or process Hazardous Substances and/or Hazardous Wastes,
except in material compliance with the Environmental Laws. To Owners' Knowledge,
Owners have not caused or permitted the release or discharge of any Hazardous
Substances and/or Hazardous Wastes into the environment except in material
compliance with the Environmental Laws.
 
(f)           Claims. To Owners' Knowledge and except as set forth on Schedule
1.16(f), there are no Claims pending or threatened by any administrative,
governmental or judicial agency, arising out of, in connection with or resulting
from a violation or alleged violation of, or related to, the Environmental Laws.
 
1.17           Brokers. No broker, finder, financial adviser, agent or other
person has acted directly or indirectly for any Owner in connection with the
negotiations, this Agreement or the transactions contemplated hereby who is or
will become entitled to any fee, commission or like payment in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of any Owner.


 
1.18           Insurance. Schedule 1.18 contains a correct and complete list of
all insurance policies, binders and surety bonds in force in which a Seller
Local Entity is named as an insured party or beneficiary as a loss payable payee
which covers the Global Business or Purchased Assets and any life insurance for
which a Seller Local Entity has paid or contributed to the payment of any
premiums and/or is designated as the beneficiary. The name(s) of each insurer,
insured party and beneficiary and the type and amount of coverage, deductible
amounts, if any, as well as the expiration date(s) and the premium amount(s) of
each such policy or bond are set forth on Schedule 1.18. All such policies
and/or bonds are currently in full force and effect and Owners have not received
any notice of cancellations with respect to any of the policies. All premiums
due and payable on such policies and/or bonds have been paid. To Owners'
Knowledge each Seller Local Entity has timely served proper notices of claims
and all other notices required to be served under such insurance policies
(including any notices of circumstances under any insurance policies) upon each
insurance company issuing any of such insurance policies regarding any event,
happening, set of circumstances, claim, threat or fact related to its business
and/or its assets. There are no pending claims against such insurance policies
by a Seller Local Entity as to which the insurers have denied coverage and/or
liability.


 
1.19           Disclosure. To Owners' Knowledge, no representation or warranty
of Owners contained in this Agreement, and no statements contained herein or in
any Schedule, exhibit, agreement or other document that is appended to and made
a part of this Agreement, contains any untrue statement of fact, or omits to
state a fact which is necessary in order to make the statements contained herein
or therein in light of the circumstances under which they were made not
misleading.

 
34
 
 

 




 
Exhibit 1.01(e)(ii)




 
Tangible Assets


 
Title to and Sufficiency of Purchased Tangible Assets (other than Owned Real
Property).
 
(a)           Title to Assets. Owners have good title to all of the Purchased
Assets, which are used in the operation of Owners' Global Business. Except as
set forth on Schedule , all Purchased Assets are free and clear of Liens as well
as any other claims, demands, options, rights, privileges, or restrictions of
any third party other than Permitted Liens.
 
(b)           Condition of Owners' Assets. All of the Purchased Assets are in
Owners' possession or under its control, as applicable, and have been maintained
in good operating or working condition and repair, reasonable wear and tear
excepted and taking into consideration the need for routine repairs and asset
obsolescence required to be made in ordinary course of business, and are usable
in the ordinary course of business. Owners enjoy peaceful and quiet possession
in all material respects of all of the Purchased Assets.



 
35
 
 





 
Exhibit 1.01(e)(iii)


 
Contracts


 
Contracts.
 
(a)           Owners' Contracts. Owners have provided to Purchasers a true and
complete copy of all Material Contracts. All Material Contracts are valid,
subsisting and enforceable in accordance with their terms, and are in full force
and effect. Owners have no material oral Contracts. Except as reflected in
Schedule 1 1 (a), neither Owners, nor, to the Owners' Knowledge, any third party
is in default (i.e. an uncured material breach) in any respect under the terms
of any of the Material Contracts. Except as reflected in Schedule f 1 (a), there
exists no event or condition which, with the giving of notice, the lapse of
time, or both, would (A) become a default under any Material Contracts on the
part of Owners, (B) to Owners' Knowledge, on the part of any other party
thereto, give any person the right to declare a default or exercise any remedy
under any Material Contract, (C) to Owners' Knowledge, give any person the right
to accelerate the maturity or performance of any Material Contract or (D) to
Owners' Knowledge terminate or modify any Material Contract. Except as disclosed
in Schedule [ ](a), Owners have not received any written notice from any party
to any of the Material Contracts having proposed or threatened to terminate
their contractual arrangements with Owners due to breach or violation of the
terms thereof or prior to the scheduled expiration thereof. Each of the Material
Contracts were entered into by Owners in the ordinary course of the Global
Business and Owners have not waived, or agreed to waive, any material right or
material rights under any of the same. None of Owners' interests under any of
its Material Contracts are encumbered or subject to any term, condition or
restriction except as stated in the applicable Material Contract, or as provided
by Law.

 
36
 
 



 
Exhibit 1.01(e)(iv)


 
Accounts Receivable/Inventory/Products/Relationships


 
(a)           Accounts Receivable. Owners have delivered to Purchasers an aging
schedule of all accounts receivable for Global Business as of a date two (2)
days prior to the date hereof. All accounts, accounts receivable, notes and
notes receivable reflected on such aging schedule are reflected on the Estimated
Closing Date Balance Sheet (as adjusted pursuant to the Final Net Working
Capital Worksheet), arose from bona fide transactions in the ordinary course of
business, are collectible in full (net of any applicable reserve set forth on
the (Closing Date Balance Sheet ("Net Accounts Receivable")) within ninety (90)
days following Closing and are not subject to any defenses, set-offs, or
counterclaims. Owners have provided an allowance for doubtful accounts in the
Estimated Closing Date Balance Sheet which is consistent with the allowance for
doubtful accounts average for the Global Business over the previous three (3)
years.


 
(b)           Inventory; Goods. Owners' Inventory, packaging materials, work in
process and finished goods consist of items that are of a quality usable and, in
case of finished goods inventory, salable in the ordinary course of business,
subject to the inventory reserve on the Final Net Working Capital Worksheet.


 
(c)           Products.


 
(i)           Compliance With Laws. The products sold by each Seller Local
Entity materially conform to and meet or exceed the standards required by all
applicable Laws.


 
(ii)           Warranties. Schedule
[                                          Lb) contains:


 
(A)           a description of all warranty claims made in the past three (3)
years and, to the Knowledge of Owners, pending;


 
(B)           copies or explanations of any warranties contained in outstanding
agreements, contracts or proposals that depart from the standard warranties and
practices of a Seller Local Entity; and


 
(C)           a description of any recurring warranty problems.


 
(iii)           Except as may be listed on Schedule
[                                                               ](c), no claims
of customers or others based on an alleged or admitted defect of material,
workmanship or design or otherwise in or in respect of any of the products of a
Seller Local Entity are presently pending. Owners have provided for a warranty
reserve on the Estimated Closing Date Balance Sheet which is consistent with the
warranty reserve average for the Global Business over the previous three (3)
years
 
(iv)           Recalls.Schedule[]Lc,) identifies all product recalls (whether
voluntary, required by customer or pursuant to any Governmental Authority) by
Owners since January 1, 2008.


 
 
(d)
Satisfactory Relationships. Since June 30, 2010, Owners have received no notice
from any material customers or material suppliers that any such parties have
proposed or threatened to terminate or significantly curtail their historic
activity levels with Owners. Owners are not required, in the ordinary course of
its business, to provide any surety bonding nor any other financial security
arrangements in connection with any transactions with any customers or
suppliers.


 
37
 
 



 
Exhibit 1.01(e)(v)


 
Intellectual Property


 
Proprietary Rights.
 
 
(a)
Proprietary Rights Defined. For purposes of this Section [_], the Registered
Proprietary Rights together with any other names, inventions, marks, unpatented
formulas, symbols, trade secrets, technical know-how, methods, operations,
logos, designs, specifications, and all other proprietary rights, documents,
information and records, owned by a Seller Local Entity and/or used in the
operations of the Global Business are herein collectively referred to as the
"Proprietary Rights."

 
 
(b)
Registered Proprietary Rights. Schedule []f lists all (U.S. and foreign)
patents, patent applications, trade names, trademarks, service marks, copyrights
and copyright applications, owned (or used by) a Seller Local Entity, that is
the subject of an application, certificate, filing, registration or other
document issued, filed with, or recorded with any Governmental Authority or
other public body (herein collectively referred to as the "Registered
Proprietary Rights").



 
 
(c)
Licenses Given. Schedule F 1(c) lists all licenses and agreements under which a
Seller Local Entity has given the right to use any of the Proprietary Rights to
any third party.



 
 
(d)
Licenses Acquired. Schedule [(d) lists all licenses and agreements under which a
Seller Local Entity has the right to use any third party's property.



 
 
(e)
No Proceedings. No proceedings are pending or, to Owners' Knowledge, threatened
that challenge the validity of the ownership or use by a Seller Local Entity of
the Proprietary Rights or any third party's similar type of property.



 
 
(f)
No Conflicts. Owners have no Knowledge of the infringing use of any Proprietary
Rights by a Seller Local Entity or the infringement of any Seller Local Entity's
Proprietary Rights by any other person. No Seller Local Entity has received any
notice of conflict with the asserted rights of others with respect to the
Proprietary Rights or any third party's similar type of property.



 
 
(g)
No Conveyance of Proprietary Rights. No Seller Local Entity has sold, assigned
or transferred, or entered into any agreement or any other arrangement within
the past five years, to and/or with any other person, corporation, firm or
entity for the ownership and/or use of Proprietary Rights used in the Global
Business.

 


 
 
(h)
Transfer of Proprietary Rights. Each Seller Local Entity is the sole and
exclusive owner of all right, title and interest in and/or has valid enforceable
licenses or other rights to use, the Proprietary Rights in the manner presently
used by it and/or as now conducted. Subject to obtaining consents of licensors
and licensees, Owners have the right to convey (either by sale or change of
control with respect to the Subsidiary, as applicable) such right, title,
interest and authority free and clear of all Liens, except any Permitted Liens,
subject to any legal requirement that any assignment or transfer of a trademark
or similar intangible property right be accompanied by the transfer of the
goodwill pertaining thereto.

 



 
38
 
 



 
Exhibit 1.01(e)(vi)


 
Employees/Labor Relations




 
 
(a)
Labor Relations. The Employees of the Seller Local Entities are solely and
exclusively those indicated in the payrolls and records of such Seller Local
Entity. The Employees have been duly remunerated for all services performed by
them in the course of their working relationship with the applicable Seller
Local Entity. No Seller Local Entity is a party to any collective bargaining
agreements. There is no labor strike, dispute, slowdown or stoppage actually
pending or, to the Owners' Knowledge, threatened against any Seller Local
Entity. To Owners' Knowledge, no employment complaint or grievance exists on the
date hereof as regards any Employee of a Seller Local Entity or any former
Employee thereof. All vacation pay, bonuses, commissions and other employee
benefit payments are reflected and have been accrued, respectively, in the
Financial Statements and other books and records of the Global Business, as
applicable. The terms of employment applicable and actually applied to the
Employees are solely those provided by the applicable Laws and by the provisions
of any applicable agreement, commitment or policy of a Seller Local Entity,
including the Plans, deferred compensation plans or arrangements (as described
in Schedule [-](aa), and any general employment policies as reflected in its
employee handbook or personnel manual). No Claim for remuneration adjustments by
any Employee of a Seller Local Entity, or by the relevant trade unions, are
pending. To the best of Owners' Knowledge and except as set forth on Schedule
[], no executive, key employee, or group of employees has any plans to terminate
employment with a Seller Local Entity prior to Closing.



 
(b)           Benefit Plans.


 
 
(i)
List of Benefit Plans. Schedule F
1)a) sets forth a true and complete list of each and every:

 
(A)           "employee pension benefit plan," "employee welfare benefit plan"
or "multi-employer plan," all as defined under ERISA;


 
(B)           profit sharing, pension, retirement, deferred compensation, bonus,
stock option, stock purchase, cash or deferral arrangement, severance, health,
welfare, dependent care or incentive plan or arrangement; and
 
(C)           written plan or policy providing for "fringe benefits" to Owners'
Employees including, but not limited to, vacation, paid holidays, personal
leave, medical, hospitalization, dental, life insurance, Employee discount,
automobile, severance or similar programs, or educational assistance;
individually referred to herein as a "Plan" and collectively referred to herein
as the "Plans") to which a Seller Local Entity is a party with regard to its
Employees or individual consultants working for a Seller Local Entity.
 
 
(ii)
List of Employ. Schedule F]L sets forth a complete list of Employees of the
Seller Local Entities, as well as each Employee's date of hire, title (or other
job classification), current compensation, including base salary, bonuses (for
most recent year), commissions and other benefits of any kind and participation
in each of the Plans. Schedule F ](N also sets forth the names of the officers
of each Subsidiary as well as any compensation paid to each such officer during
2010 to the date hereof. Except as set forth on Schedule [ ](b), Owners do not
maintain any plans or programs providing post-retirement medical, death or other
welfare benefits (other than benefits required by law).



 
(iii)           Documentation Relating to Benefit Plans. Owners have furnished
Purchaser:
 
(A)           correct and complete copies of the most current form of each Plan
and related trust agreements, including any amendments thereto;

 
39
 
 

 
(B)           the most recent annual actuarial evaluation, if any, prepared for
each Plan, in case of any defined benefit type pension plan;
 
(C)           the most recent annual report (series 5500), if any, required
under ERISA with respect to each Plan;


 
(D) the most recent determination letter received from the IRS, if any, for each
Plan; and


 
(E)           copies of the most current form of summary plan descriptions or
summary of material modifications, Employee communications and other significant
materials, handbooks, beneficiary designation forms and communications to
Employees.
 
(iv)           Benefit Plan Compliance. Except as set forth in Schedule [_1(d):
 
(A)           with respect to each Plan that is intended to be qualified under
Section 401(a) of the Code, and is maintained by Owners for Employees of Owners
or any of its affiliates:
 
 
(i)
Owners have obtained a favorable determination letter from the IRS, and there
has been no occurrence since the date of such determination letters that has
adversely affected the qualified status of any such plan;



 
(ii)           such Plan has been operated in compliance with the Code and ERISA
and in accordance with the provisions of, and the rules and Regulations
covering, such Plan; and


 
(iii)           Owners are not, and to Owners" Knowledge, no other person is,
engaged in a transaction prohibited by Section 4975 of the Code or Section 406
of ERISA which would result in a liability to any Owner;


 
(B)           each Plan which is subject to Part III of Subtitle B of Title I or
ERISA or Section 412of the Code has been maintained in compliance with the
minimum funding standards of ERISA and the Code;


 
(C)           no reportable event, within the meaning of Section 4043 of ERISA
has occurred with respect to any Plan that is subject to Title IV of ERISA,
other than reportable events with respect to which notice has been waived by the
Pension Benefit Guaranty Corporation ("PBGC");


 
(D)           Owners have not received notice of any audit or investigation with
respect to any Plan by the IRS, PBGC or the Department of Labor ("DOL" )•


 
(E)           Neither any Owner nor any entity which is treated as a single
employer with any Owner under Sections 414(b), (c), (m) or (o) of the Code (an
"ERISA Affiliate") has engaged in any transaction that could subject Purchaser
to any liability under Section 4069 of ERISA;


 
(F)           Neither Owners nor any ERISA Affiliate has incurred any liability
under Title IV of ERISA that could become a liability of Purchaser following the
Closing and no event has occurred with respect to any Plan subject to Title IV
of ERISA that could result in any liability to Purchaser;
 
(G)           All contributions required to have been made by Owners pursuant to
the terms of each Plan or pursuant to ERISA, the Code or applicable law have
been made within the time prescribed by such Plan and by applicable law;
 
(H)           There are no material claims pending, or to the Owners' Knowledge,
threatened involving any Plan(other than routine claim for benefits) or any
other litigation involving any Plan that could result in any liability to
Purchaser;


 
(I)           Each Plan maintained by any Owner may be amended, terminated,
modified or otherwise revised by such Owner, other than benefits

 
40
 
 



 
protected under Section 411(d) of the Code, on and after Closing, without
further liability to such Owner or Purchaser (excluding ordinary administrative
expenses and routine claims for benefits);


 
(J)           The consummation of the transactions contemplated by this
Agreement will not (i) entitle any current or former employee of any Owner or
such Owners' ERISA Affiliates to severance pay, unemployment compensation,
accrued vacation pay, or any similar payment for which Purchaser could be liable
except as otherwise expressly provided herein, (ii) accelerate the time of
payment or vesting or increase the amount of any compensation to or in respect
of any current or former employee of any Owner or such Owners' ERISA Affiliates
for which Purchaser could be liable, or (iii) result in or satisfy any condition
to the payment of compensation to any current or former employee of any Owner or
such Owners' ERISA Affiliates for which Purchaser could be liable that would, in
combination with any other payment, result in an "excess parachute payment"
within the meaning of Section 280G of the Code.


 
(K)           Each "non-qualified deferred compensation plan", within the
meaning of Section 409A of the Code, maintained by Owners complies in form and
operation with the requirements of Section 409A of the Code and no such plan has
been materially modified with respect to amounts deferred under the plan for
taxable years beginning before January 1, 2008; and
 
(L)           Owners have no indemnity obligation for any taxes imposed under
Section 409A of the Code.


 
(M)           Owners have not incurred any excise tax liability that has not
been satisfied with respect to any Plan.

 
41
 
 



 
Exhibit 1.01(e)(vii)
 
Subsidiaries


 
(a)           Subsidiaries.
 
 
(i)
Owners own of record and beneficially the number of shares of capital stock in
each of the Subsidiaries set forth in Schedule a i , free and clear of any
restrictions on change of control, Taxes, Liens, options, warrants, purchase
rights, contracts, commitments, equities, claims, demands and liabilities except
for Permitted Liens. Owners are not a party to any option, warrant, purchase
right, or other contract or commitment that could require any Owner to sell,
transfer, or otherwise dispose of any capital stock of any Subsidiary. Owners
are not parties to any voting trust, voting agreement, proxy, or other agreement
or understanding with respect to the voting of any capital stock of any
Subsidiary. Except as set forth on Schedule , as of the date hereof Owners own,
and at the Closing will own, all of the issued and outstanding shares of capital
stock of each Subsidiary. No former shareholder of any Subsidiary has any claim
against such Subsidiary or, except as disclosed in Schedulea, is owed any amount
by such Subsidiary. All of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued, fully paid and non-assessable and were not
issued in violation of any preemptive rights or similar rights or applicable
securities laws.

 
 
(ii)
Except for the Subsidiaries and as set forth in Schedule _I b ii , Owners have
no subsidiaries and does not own, directly or indirectly, any stock, partnership
interest, limited liability company interest or other security or ownership
interest in, or any security issued by, any other Person. Except as set forth on
Schedule , each Subsidiary has no subsidiaries and does not own, directly or
indirectly, any stock, partnership interest, limited liability company interest
or other security or ownership interest in, or any security issued by, any other
Person.


 
42
 
 



 
Exhibit 1.01(e)(viii)


 
Real Property






 
(a)           Title to and Condition of Real Property.


 
(i)           Owned Real Property. Schedule [1(a)(i) sets forth:


 
(A)           all Owned Real Property; and


 
 
(B)
the complete legal description of each parcel of Owned Real Property.



 
The Seller Local Entity as indicated on Schedule [ ] a i owns title to the Owned
Real Property, in fee simple, which title shall be, on the Closing Date,
recorded, marketable and free and clear of any and all Liens, claims, demands or
rights of any third party whatsoever, and any and all easements under which such
real property may be a subservient estate as well as all rights of way,
encroachments, restrictions, covenants, recorded or unrecorded, except for
Permitted Liens.


 
 
(ii)
Leased Real Property. All Leases for the Leased Real Property are attached as
Schedule
[
]a ii
With respect to such Leases and Leased Real Property, except as set forth in
Schedule "La) H :

 
(A)           all Leases are in writing and are duly executed, valid and binding
among the parties thereto and in full force and effect for their full term, and
none have been modified, amended, sublet or assigned except as noted on Schedule
a ii ;


 
(B)           the provisions of each Lease set forth the annual rent and there
are no separate agreements or understandings with respect to the same other than
contained in the body of the Lease;


 
(C)           there is no default by Owners or to the Owners' Knowledge by the
other party to any Lease;


 
(D)           to the Owners' Knowledge, all surety bonds, insurance, security
and other deposits required by such Leases have been made and have not been
refunded or returned, or their forfeiture claimed, in whole or in part, by any
lessor; and


 
(E)           where any Owner is the lessee:


 
 
(i)
all leasehold improvements made by such Owner or an affiliate are in good
operating or working condition and repair, after taking into account ordinary
wear and tear and repairs required in ordinary course of business, and are
reasonably adequate for the day to day operation of the business of such Owner
as presently conducted; and

 
 
(ii)
such Owner has not received any notice of a violation of any Laws relating to
the use or occupancy of such Leased Real Property by such Owner or an affiliated
company.



 
 
(iii)
such Owner has not sublet, underlet or assigned any portion of the Leased Real
Property, and no third party is in possession of any portion of the Leased Real
Property other than such Owner.



 
Condition of Real Property. With respect to the Real Property to Owners'
Knowledge, except as set forth on Schedule [ 1(a)(iii):

 
43
 
 

 


 
(A)           there is no condemnation or eminent domain proceeding of any kind
pending or threatened against any of the Leased Real Property;


 
(B)           the Real Property is occupied under valid and current certificates
of occupancy, Permits or the like;


 
(C)           the Real Property and all improvements comply with all applicable
Laws, and Owners have obtained all material Permits and approvals required to
possess and operate its Leased Real Property and conduct its business as it is
presently being conducted;


 
(D)           there are no outstanding variances or special use Permits
affecting the Real Property or its uses;
 
(E)           no notice of a violation of any Laws, or of any covenant,
condition, easement or restriction, affecting the Real Property or relating to
its use or occupancy has been given to Owners;


 
(F)           Owners have no Knowledge of improvements made or contemplated to
be made by any Governmental Authority, the costs of which are to be assessed as
special taxes or charges against the Real Property and which are not reflected
as special assessments on the most recent property tax bill for the Real
Property;


 
(G)           the Real Property either:


 
 
(i)
is freely accessible directly from all public streets on which it abuts, or



 
 
(ii)
uses adjoining land to access the same in accordance with validly granted and
recorded easements. Owners have no Knowledge of any condition that would result
in the termination of such access.


 
44
 
 



 
EXHIBIT 1.01(e)(ix)
 
Title to Shares
 
Title to Shares. Except as set forth on Schedule f 1, the Acquired Equity has
been duly authorized and validly issued, fully paid and non-assessable, and are
owned beneficially and of record by Seller Local Entity as set forth on Schedule
F J. Except as set forth on Schedule on the Closing Date, upon completion of the
sale and transfer of the Acquired Equity from each Buyer Local Entity to Buyer
Local Entity in accordance with this Agreement, Purchaser Local Entity shall be
the sole legal, record and beneficial owner of all of the Acquired Equity, free
and clear of any and all Liens of any kind or nature, except Permitted Liens

45
